ASSET PURCHASE AGREEMENT

        THIS AGREEMENT (the "Agreement") is made as of the 18th day of June,
2001, by and among WILSON GREATBATCH TECHNOLOGIES, INC., a Delaware corporation
("WGT") and GB ACQUISITION CO., INC., a Delaware corporation (the "Purchaser");
and MAXWELL TECHNOLOGIES, INC., a Delaware corporation ("Maxwell") and MAXWELL
ELECTRONIC COMPONENTS GROUP, INC., a California corporation ("Seller").

BACKGROUND STATEMENT

        Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, certain of the assets of Seller relating to the Business (as
hereafter defined) presently conducted in or in connection with Seller’s
Sierra-KD Components Division (“Sierra”) and to assume certain liabilities of
Seller associated with such Business, upon and subject to the terms of this
Agreement. Seller is a wholly-owned subsidiary of Maxwell. Purchaser is an
indirect wholly-owned subsidiary of WGT.

TERMS OF AGREEMENT

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Purchaser, WGT, Seller and
Maxwell agree as follows:

1.   DEFINITIONS

    1.1      Defined Terms. As used in this Agreement, the terms that are
underlined or listed below shall have the following meanings:

        “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, ownership of
partnership or other equity interests, by contract or otherwise).

        “Accounts Receivable” means all trade accounts receivable of the
Business and all debts or obligations due from the customers of the Business.

        “Agreement” means this Asset Purchase Agreement, together with the
Schedules and Exhibits attached to this Agreement and the certificates and
instruments to be executed and delivered in connection with this Agreement.

        “Assumed Contracts” means (i) the Contracts listed on Schedule 4.13(a)
except for any of such Contracts that are also identified on Schedule 1.1(A) as
being a Retained Liability and (ii) the Minor Contracts.

        “Assumed Liabilities” means the following liabilities of the Seller and
only such liabilities:

 (1) the Assumed Operating Liabilities; and  (2) Seller's liabilities under the
Assumed Contracts which arise from and after the Closing Date.

        “Assumed Operating Liabilities” means the obligations and liabilities of
Seller as of the Effective Time of the specific types listed on Schedule 1.1(B)
which were incurred in the ordinary course of operating the Business and which
have not yet been paid or discharged.

        “Business” means the portion of the Seller’s operations and business
operated as its Sierra Division which (i) manufactures, designs and/or sells
ceramic filter capacitors, (ii) integrates such filters with wire feedthroughs
and (iii) designs, manufactures and markets ceramic capacitors for military,
aerospace and commercial applications (the “Product Lines”) whether such
operations and business are conducted by Seller or by any Affiliate of Seller.

        “Business Records” means all originals of all data and records of Seller
and Maxwell, on whatever media, located at the Seller’s facility in Carson City,
Nevada which relate to the operation of the Business or Purchased Assets
including, but not limited to, purchase and sale orders and invoices, sales and
sales promotional data, advertising materials, marketing analyses, past and
present price lists, past and present customer service files, credit files, cost
data, written operating methods and procedures, operating records and other
information related to the Tangible Personal Property, all information and
documents pertaining to the Transferred Intellectual Property, personnel records
for the Transferred Employees and other records pertaining to the Purchased
Assets or customers or suppliers of, or any other parties having contracts or
other business relationships with, the Seller relating to the Business, but not
including any Excluded Assets.

        “Closing Date” means June 18, 2001, except that if all of the conditions
to Closing set forth in Article 7 of this Agreement shall not have been
satisfied or waived on or prior to such date, “Closing Date” shall mean such
business day after the satisfaction or waiver of all such conditions to Closing
as the parties may agree upon.

        “Code” means the Internal Revenue Code of 1986, as amended to date.

        “Contract” shall mean any contract, agreement, obligation, promise,
commitment or undertaking (whether written or oral, express or implied) that is
legally binding.

        “Customer Lists” means all past and current customer and potential
customer lists of the Business.

        “Employee Pension Benefit Plan” has the meaning set forth in ERISA
Section 3(2).

        “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
Section 3(1).

        “Encumbrance” means with respect to any Person any mortgage, deed of
trust, pledge, lien, security interest, charge or other security arrangement of
any nature whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

        “Environmental Claim” means any accusation in writing, allegation in
writing, notice of violation, claim in writing, suit, action, demand in writing
or written order by any Person for any damage (including, but not limited to,
personal injury, tangible or intangible property damage, contribution,
indemnity, indirect or consequential damages, damage to the environment,
environmental remediation costs, nuisance, pollution, contamination or other
adverse effects on the environment or for fines, penalties or restrictions)
resulting from or relating to (i) an Environmental Condition at, in, by or from
any of the Facilities, (ii) the use, handling, transportation, storage,
treatment or disposal of any Hazardous Substance at or in connection with the
operation of any of the Facilities, or (iii) the violation, or alleged
violation, of any Environmental Laws relating to any operations at or in
connection with any of the Facilities.

        “Environmental Condition” means the existence or threat of any Release
into the environment of, or exposure to, any Hazardous Substance.

        “Environmental Law” means any applicable federal, state, local or
foreign statutes, ordinances or other laws, any rules or regulations promulgated
thereunder, and any licenses, permits, orders, judgments, notices or other
requirements lawfully issued pursuant thereto and applicable to any of the
Facilities, or any operations thereat (including, but not limited to, laws
regulating the identification, reporting, generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or threatened release
of, any pollutants, contaminants, wastes or any other substances or materials)
relating to pollution or protection of the environment (including, but not
limited to, ambient air, surface water, groundwater, land surface or sub-surface
strata, whether outside, inside or under any structure). Without limiting the
generality of the foregoing, Environmental Laws shall include the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Toxic Substances Control Act, as amended, the Hazardous Materials Transportation
Act, as amended, the Resource Conservation and Recovery Act, as amended, the
Clean Water Act, as amended, the Safe Drinking Water Act, as amended, the Clean
Air Act, as amended, the Atomic Energy Act of 1954, as amended, the Occupational
Safety and Health Act, as amended, and all analogous laws enacted, promulgated
or lawfully issued by the United States, any state of the United States or any
political subdivision of any such state.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        “Excluded Assets” means:

 (1) cash, cash equivalents and marketable securities (determined in accordance
with GAAP) of Seller;  (2) all assets, tangible and intangible, of the Seller
that are not used solely in connection with the Business;  (3) all financial,
accounting and bookkeeping books and records, minute books of Seller that are
not Business Records;  (4) All assets related to any Employee Benefit Plan of
Seller or any Affiliate thereof;  (5) Any and all Tax credits and Tax refunds
relating to the operation of the Business prior to Closing other than any such
credits and refunds relating to an Assumed Operating Liability;  (6) Any permits
of Seller relating to the Business that are not assignable to Purchaser;  (7)
The Accounts Receivable;  (8) The name "MAXWELL," alone or in any combination
with any other words; and  (9) All software or network connections which relate
to, or connect with, Seller's and Maxwell's computer systems.

        “Facilities” means (i) the Real Property and (ii) any real property
leased or rented by Seller relating to the Business now or at any time since
January 1, 1996.

        “GAAP” means generally accepted accounting principles.

        “Goodwill” means the goodwill of the Business.

        “Governmental Authority” means any federal, state, local or foreign
government, or any political subdivision of any of the foregoing, or any court,
agency or other entity, body, organization or group, exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

        “Governmental Requirement” means any law, statute, rule, regulation,
code, plan, injunction, judgment, order, decree, ruling or charge under any
Governmental Authority.

        “Hazardous Substances” means any pollutants, contaminants, chemicals,
wastes and any carcinogenic, ignitable, corrosive, reactive, toxic or other
hazardous substances or materials, whether solids, liquids or gases (including,
but not limited to, petroleum and its derivatives, PCBs, asbestos, radioactive
materials, waste waters, sludges, slag and any other substance, material or
waste) that are subject to regulation or remediation under any Environmental
Law.

        “Indebtedness” shall mean indebtedness for borrowed money or the
equivalent or represented by notes, bonds or other similar instruments or
letters of credit (or reimbursement agreements in respect thereof) or
representing the balance deferred and unpaid of the purchase price of any
property (other than trade payables constituting current liabilities and
personal property leases), and including without limitation capital lease
obligations, including all accrued and unpaid interest thereon, and applicable
prepayment, breakage or other premiums, fees or penalties and the costs of
discharging such indebtedness, all as determined in accordance with GAAP.

        “Intellectual Property” means collectively, any of the following types
of intangible assets: (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and re-examinations
thereof, (ii) all trademarks, service marks, trade dress, logos, trade names,
and corporate names, together with all translations, adaptations, derivations,
and combinations thereof and including all goodwill associated therewith, and
all applications, registrations, and renewals in connection therewith, (iii) all
copyrightable works, all copyrights, and all applications, registrations and
renewals in connection therewith, (iv) all mask works and all applications,
registrations, and renewals in connection therewith, (v) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (vi) all computer software (including data and related
documentation and including software installed on hard disk drives), (vii) all
copies and tangible embodiments thereof (in whatever form or medium), and (viii)
all joint or partial interests in any of the foregoing.

        “Inventory” means all raw material, work-in-process and finished goods
inventories of the Business, wherever located.

        “Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

        “Minor Contracts” means Contracts entered into in the ordinary course of
the Business which involve financial obligations of Seller of less than $50,000
individually and $100,000 in the aggregate, which have a duration of three
months or less, or which are cancelable on thirty (30) days notice without
penalty to Seller.

        “Other Current Assets” means all prepaid expenses, deposits and other
current assets of the Business.

        “PBGC” means the Pension Benefit Guaranty Corporation.

        “Permits” means all licenses, permits and other authorizations required
from any Governmental Authority or other Person in connection with Seller's
carrying on the Business as presently conducted.

        “Permitted Encumbrance” means (i) liens for Taxes not yet due and
payable or for Taxes that the taxpayer is contesting in good faith through
appropriate proceedings or (ii) other liens arising in the ordinary course of
business (not including any mechanic’s lien that does not relate to an Assumed
Operating Liability) that were not incurred in connection with any Indebtedness
and which will not materially impair Purchaser’s use of the Purchased Assets
after the Closing.

        “Person” means any corporation, governmental authority, individual,
partnership, trust or other entity.

        “Pre-Closing Date Tax Period” means any Tax period ending on or before
the Closing Date, and, with respect to a Tax period that begins on or before the
Closing and ends thereafter, the portion of such Tax period ending on the
Closing Date.

        “Proceeding” means any action, order, writ, injunction, judgment,
decree, claim, suit, litigation, dispute, grievance, arbitral action,
investigation or other proceeding.

        “Purchased Assets” means all right, title and interest of Seller in and
to all of the tangible and intangible assets of Seller (other than the Excluded
Assets) used in the Business including, without limitation, the following:

 (1) the Assumed Contracts;  (2) the Business Records;  (3) the Customer Lists;
 (4) the Goodwill;  (5) the Sierra Intellectual Property;  (6) the Inventory;
 (7) the Real Property;  (8) the Other Current Assets;  (9) the Permits (to the
extent assignable); and  (10) the Tangible Personal Property.

        “Real Property” means the real property and improvements thereon located
as described on Schedule 4.16 and whose street address is 5150 and 5200 Sigstrom
Drive, Carson City, Nevada 89706 and owned by Maxwell.

        “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping or
disposing into the environment.

        “Reportable Event” shall have the meaning set forth in ERISA Section
4043.

        “Representative” means any officer, director, principal, attorney,
agent, financial advisor, lender or potential lender or investor, employee or
other representative of any Person.

        “Seller’s knowledge “or” to the knowledge of Seller” means the knowledge
of (a) the officers and directors of both Maxwell and Seller and (b) Kurt
Haskell, Bob Lyells and Robert A. Stevenson, including matters with respect to
which such individuals should have knowledge after a reasonable inquiry.

        “Sierra Intellectual Property” means all of the Intellectual Property
listed or required to be listed on Schedule 4.8, including, but not limited to,
the Sierra-KD Components tradename and trademark.

        “Sierra Material Adverse Event” means any occurrence or action the
effect of which is material and adverse to the Purchased Assets or the business,
assets, liabilities, results of operations or prospects of the Business.

        “Tangible Personal Property” means all tangible personal property (other
than Excluded Assets) used to conduct the Business including, without
limitation, all production and processing equipment, warehouse equipment,
computer hardware, furniture and fixtures, transportation equipment, leasehold
improvements, tooling, supplies and other tangible personal property whether
located at the Facilities or elsewhere, together with any transferable
manufacturer or vendor warranties related thereto.

        “Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, startup, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property,
intangible property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

        “Tax Return” means any return, declaration, statement, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and any amendment thereof.

    1.2      Other Defined Terms. The following terms shall have meanings
defined for such terms in the Sections set forth below:

 TermSection  Accounting Firm2.2(b)  Acquiring Person8.10(d)  AOL-Type Retained
Liabilities9.3(b)(ii)  A/R Collections8.9(a)  Assumption Agreement2.4
 Basket9.3(b)  Certified Financial Statements4.9(a)  Closing3.1  Closing Date
Assumed Operating
Liabilities2.2(b)  Closing Date Statement2.2(b)  COBRA4.10(i)  Confidentiality
Agreement6.3  Confidential Information8.10(b)  Effective Time3.1  Employee
Plans4.10(a)  ERISA Affiliate4.10(h)  Estimated AOL Statement2.2(b)  Final
Allocation2.5  Indemnification Notice9.5(a)  Indemnification Objection
Notice9.5(a)  Indemnified Person9.2  Indemnifying Person9.2  Key Employees8.8
 Losses9.2  Non-Transferable Assets3.5  Payables8.4(a)  Pension Plans4.10(a)
 Permitted Exceptions8.6  Permitted Indemnification Claim9.5(a)  Physical
Inventory2.5  Preliminary Purchase Price2.2(b)  Purchase Price2.1  Purchaser's
Pension Plans8.8(c)  Related Person4.29  Retained Accounts Receivable8.10
 Retained Liabilities2.4  SierraBackground Statement  Survey and Surveys8.6(b)
 Title Policies8.6(a)  Third Party Action9.2  Transferred Employees8.8  WARN
Act8.8  Welfare Plans4.10(a)

    1.3      Usage of Terms. Except where the context otherwise requires, words
importing the singular number shall include the plural number and vice versa.

    1.4      References to Articles, Sections, Exhibits and Schedules. All
references in this Agreement to Articles, Sections (and other subdivisions),
Exhibits and Schedules refer to the corresponding Articles, Sections (and other
subdivisions), Exhibits and Schedules of or attached to this Agreement, unless
the context expressly, or by necessary implication otherwise requires.

2.   PURCHASE AND SALE OF ASSETS

    2.1      Transfer of Assets; Assumption of Assumed Liabilities. Subject to
the terms and conditions contained in this Agreement:

        (a)      Seller and Maxwell, as applicable, shall sell, convey,
transfer, assign, and deliver to Purchaser, and Purchaser shall acquire from
Seller and Maxwell, as applicable, on the Closing Date the Purchased Assets free
and clear of any Encumbrances other than Permitted Encumbrances.

        (b)      Purchaser shall assume the Assumed Liabilities on the Closing
Date and pay Seller the Purchase Price.

    2.2     Purchase Price.

        (a)      The purchase price for the Purchased Assets (“Purchase Price”)
shall be Forty Nine Million Twenty-Six Thousand Dollars ($49,026,000) minus an
amount equal to the Assumed Operating Liabilities, as determined in accordance
with Sections 2.2(b), 2.2(c) and 2.2(d). For purposes of determining the
Purchase Price, the amount used for Assumed Operating Liabilities shall be the
amount of such liabilities that is reflected on the balance sheet of the
Business as of the Closing Date, determined in accordance with GAAP consistently
applied.

        (b)      For purposes of consummating the Closing, Seller has delivered
to Purchaser prior to Closing a statement certified by its chief financial
officer setting forth an estimate of the Assumed Operating Liabilities expected
to be reflected on the Closing Date Statement, a copy of which is attached
hereto as Schedule 2.2(b) (the “Estimated AOL Statement”). The parties shall use
the amount of Assumed Operating Liabilities set forth on the Estimated AOL
Statement to calculate a Purchase Price for purposes of Closing which shall be
subject to adjustment as herein provided (the “Preliminary Purchase Price”).

        As of the Closing Date, Seller shall perform a full closing of its books
to derive a balance sheet for the Business and a calculation of Assumed
Operating Liabilities reflected in such balance sheet in a form consistent with
the form of the Estimated AOL Statement (“Closing Date Statement”). The Closing
Date Statement shall include a proposed calculation of the Closing Adjustment
(as hereinafter defined), if any, and a statement certified by the chief
financial officer of Maxwell to the effect that all adjustments provided, or of
the type provided, for in the audit of the Seller as of December 31, 2000 have
been appropriately reflected in the Closing Date Statement, if applicable. No
later than thirty (30) days after Closing, Seller shall deliver to Purchaser its
proposed final Closing Date Statement. The amount of Assumed Operating
Liabilities shown on such Closing Date Statement, subject to final determination
pursuant to this Section 2.2, shall be the “Closing Date Assumed Operating
Liabilities.” To the extent the amount of the Closing Date Assumed Operating
Liabilities is greater or less than estimate of the Assumed Operating
Liabilities set forth on the Estimated AOL Statement, such difference will
result in a dollar for dollar decrease or increase, respectively, in the
Preliminary Purchase Price (the “Closing Adjustment”). In the case of an
increase in the Preliminary Purchase Price then the Closing Adjustment will be
paid in cash by the Purchaser to Seller. In the case of a decrease in the
Preliminary Purchase Price then the Closing Adjustment will be paid by Seller to
the Purchaser. The payment of the Closing Adjustment shall be made by wire
transfer within ten (10) days from the date on which the parties reach agreement
on the Closing Adjustment or it is finally determined as provided in Sections
2.2(c) and (d).

        (c)      Seller shall make available to Purchaser and Deloitte & Touche
LLP such books and records relating to the Closing Date Statement as Purchaser
may request. If Purchaser disagrees with Seller’s determination of the proposed
Closing Adjustment, Purchaser shall so notify Seller in writing within
seventy-five (75) days after Purchaser’s acknowledgment of receipt of the
Closing Date Statement, specifying in detail the basis of such disagreement;
provided, however, that if Purchaser fails to notify Seller of any disagreement
within such 75-day period, then the determination of the Closing Date Assumed
Operating Liabilities and the Closing Adjustment as reflected in the Closing
Date Statement shall be final, conclusive and binding upon the Parties.

        (d)      Seller and Purchaser shall negotiate in good faith to resolve
any disagreement related to the Closing Adjustment. If any such disagreement
cannot be resolved by the parties within ten days after Purchaser’s receipt of
Seller’s notice of disagreement, then the Parties shall jointly engage one of
the “big five” accounting firms which has no business dealings with Maxwell or
WGT (the “Accounting Firm”) to act as an arbitrator to resolve as expeditiously
as possible all points of disagreement with respect to the Closing Adjustment.
All determinations made by the Accounting Firm with respect to the Closing
Adjustment shall be final, conclusive and binding on the Parties hereto. Each
Party shall be responsible for its own fees and expenses, as well as one-half of
the fees and expenses of the Accounting Firm, incurred in connection with the
resolution of the dispute.

    2.3      Payment of Purchase Price.

        (a)      The Preliminary Purchase Price shall be paid to Seller at
Closing by wire transfer of immediately available funds.

        (b)      To the extent provided for in Section 2.2, any amounts payable
by Purchaser to Seller in addition to the Preliminary Purchase Price, or by
Seller to Purchaser, as the case may be, as a Closing Adjustment shall be paid
in accordance with Section 2.2.

    2.4      Assumed Liabilities; Retained Liabilities. It is expressly
understood and agreed that, other than the Assumed Liabilities, Purchaser shall
not assume, nor shall it be liable for, any liability, Indebtedness, obligation,
or Contract of Seller or any Affiliate thereof, or any claim against any of the
foregoing, of any kind or nature whatsoever, at any time existing or asserted,
whether or not accrued, whether fixed, contingent or otherwise, whether known or
unknown, and whether or not recorded on the books and records of Seller, all of
which shall be retained by Seller and are hereafter referred to as the “Retained
Liabilities.” Without limiting the foregoing, Purchaser shall have no
responsibility with respect to any of the following liabilities of Seller (all
of which shall be deemed to be Retained Liabilities) whether or not disclosed on
the Certified Financial Statements:

        (a)      except for any Assumed Operating Liabilities, any liability of
Seller for (i) accrued salaries, wages, vacation pay, bonuses and other
employment benefits or commissions and related Taxes or under any Employee Plan
(except as expressly provided for in Schedule 1.1(B) and Section 8.8) and/or
(ii) severance payments or other termination benefits payable to employees of
Seller.

        (b)      any liability of Seller directly or indirectly as a member of a
group of employers under Section 414(b), (c) or (m) of the Code, arising out of
any employee benefit plans as defined in Section 3(3) ERISA, maintained by
Seller or any Affiliate thereof including, without limitation, liabilities
attributable to a complete or partial withdrawal from a multiemployer plan (as
defined under Section (3)(37) or Section 4001 of ERISA) or to the PBGC for
benefit liabilities or premiums due any liability resulting from failure to
provide continuation coverage under group health plan as required under Section
162(k) of the Code, or any liabilities arising out of any nonqualified plan or
plans covering any employees or former employees of Seller;

        (c)      any liability of Seller relating to the Excluded Assets;

        (d)      any liability for any government-imposed fees or charges
arising out of doing business prior to Closing in any jurisdiction where Seller
is not qualified to do business as a foreign corporation that would not have
been incurred if such Seller had been so qualified;

        (e)      any liability of Seller for any Indebtedness or to any trade or
non-trade creditor, customer, employee, financial institution, government
entity, trust company or other party, either directly or by reason of any
guaranty or other Contract other than any Assumed Operating Liabilities;

        (f)      any liability of Seller arising after the Closing Date, except
to the extent specifically assumed by Purchaser pursuant to this Agreement;

        (g)      any obligations and liabilities arising from the non-compliance
by Seller with any federal, state, local or foreign laws, regulations, orders or
administrative or judicial determinations (including all Environment Laws), and
any obligations and liabilities arising from incidents, occurrences, suits,
claims, actions, programs and proceedings of any kind, voluntary or otherwise,
relating to alleged or actual pollution, contamination or harm of any kind to
the environment (including, without limitation, harm to any person or property),
attributable to or caused by, assigned to or otherwise involving Seller, the
Purchased Assets, or the Facilities, regardless of when the underlying incident,
occurrence, suit, claim, action, program or proceeding occurred or is discovered
or made, including without limitation anything contained on Schedules 4.15 and
Schedules 4.18(a)-4.18(d) hereof;

        (h)      any liability for workers compensation claims, general
liability claims, automobile liability claims or any other negligent act or
omission of Seller, whether related to the Business or otherwise;

        (i)      any liability of Seller under any Contract except for the
Assumed Contracts; and

        (j)      any liability of Seller for any Tax except for any Taxes
included in the Assumed Liabilities.

On the Closing Date, Purchaser shall execute and deliver to Seller an assignment
and assumption agreement, which shall be substantially in the form of Exhibit
2.4 (“Assumption Agreement”) to reflect Purchaser’s assumption of the Assumed
Liabilities. The assumption by Purchaser of any Assumed Contract of Seller shall
include only payment and performance obligations thereunder which accrue or
arise after the Closing Date; in no event shall Purchaser assume or be deemed to
assume any liability of any nature (whether known, unknown, absolute, accrued,
contingent or otherwise) relating to the performance under any such Assumed
Contract which accrued prior to the Closing Date, unless such liability is
included within the Assumed Operating Liabilities..

    2.5      Allocation of Purchase Price. Not later than ninety (90) days after
the Closing Date, Purchaser shall prepare and deliver to Seller a proposed
allocation of the Purchase Price among the Purchased Assets substantially in the
form of Schedule 2.5 hereto. Unless Seller objects to such allocation within ten
(10) business days after receipt by Seller of such proposed allocation, such
allocation shall be considered to be final. If Seller shall object to
Purchaser’s proposed allocation, the Parties shall negotiate in good faith to
reach agreement upon a final allocation. Neither Seller nor Purchaser shall take
any position on any Tax Return or other filing with a governmental authority
that is inconsistent with the final allocation as determined by the Parties (the
“Final Allocation”). Purchaser and Seller shall duly prepare and timely file
such reports and information returns as may be prescribed or appropriate under
section 1060 of the Code and any regulations thereunder and any corresponding
provisions of applicable state income tax laws to report the allocation of the
Purchase Price in accordance with such Final Allocation. Any adjustments to the
Purchase Price after the Closing shall be allocated among the Purchased Assets
in a manner consistent with the foregoing.

3.   CLOSING

    3.1      Closing. The consummation of the transactions contemplated in this
Agreement (the “Closing”) shall be held at 9:00 a.m. local time on the Closing
Date at the offices of Hodgson Russ LLP, Buffalo, New York or at such other
place as shall be mutually agreed upon. The Closing shall be effective at
11:59:59 p.m. (Nevada Time) on the Closing Date (the “Effective Time”).

    3.2      Conveyances at Closing.

        (a)      Instruments and Possession. Upon the terms and conditions
contained in this Agreement, on the Closing Date Seller shall deliver to
Purchaser (i) one or more bills of sale or other instruments conveying in the
aggregate all of the Tangible Personal Property, (ii) one or more assignments of
the Assumed Contracts, (iii) one or more assignments of the Sierra Intellectual
Property in recordable form, (iv) such deeds and other instruments as shall be
reasonably required to vest in Purchaser title in and to the Purchased Assets
(including but not limited to the Real Property) in accordance with the
provisions of this Agreement and (v) such other documents and agreements as are
contemplated by this Agreement.

        (b)      Form of Instruments. All of such instruments shall be in form
and substance, and shall be executed and delivered in a manner, reasonably
satisfactory to Purchaser and Seller, but shall not diminish the status of title
to the Purchased Assets required to be delivered by Seller pursuant to this
Agreement.

    3.3      Assumptions at Closing.

        (a)      Instruments. Upon the terms and conditions contained in this
Agreement, on the Closing Date, Purchaser shall deliver to Seller (i) the
Assumption Agreement and such other instruments of assumption evidencing
Purchaser’s assumption of the Assumed Liabilities as shall be reasonably
requested by Seller and (ii) such other documents and agreements as are
contemplated by this Agreement.

        (b)      Form of Instruments. All such instruments shall be in form and
substance, and shall be executed and delivered in a manner, reasonably
satisfactory to Seller and Purchaser, but shall not increase or decrease the
liabilities and obligations required to be assumed by Purchaser pursuant to this
Agreement.

    3.4      Certificates and Other Documents. WGT and Purchaser, and Seller and
Maxwell, shall deliver the certificates and other items provided for in Articles
7 and 8 of this Agreement.

    3.5      Non-Transferable Assets. It is understood that certain Purchased
Assets (including, without limitation, manufacturers’, contractors’ and other
warranties and guaranties, and one or more Assumed Contracts) may not be
immediately transferable or assignable to Purchaser, and Purchaser may in its
sole discretion allow Seller to retain certain of such assets after the Closing
Date (the “Non-Transferable Assets”), and this Agreement shall not constitute an
assignment of any such Non-Transferable Assets. In such event, (i) Seller shall
grant to Purchaser full use and benefit of its interest in the Non-Transferable
Assets to the extent permitted by the terms of or applicable to such
Non-Transferable Assets, it being the intent of the parties that Purchaser shall
have the benefit of the Non-Transferable Assets as though it were the sole owner
thereof, (ii) Seller shall take all actions necessary to preserve the value of
the Non-Transferable Assets, (iii) Seller shall not transfer or assign the
Non-Transferable Assets to any Person other than Purchaser or Purchaser’s
assigns, (iv) Seller shall transfer or assign the Non-Transferable Assets to
Purchaser at the earliest date, if any, on which such transfer or assignment can
be effected and (v) Purchaser shall be responsible for obligations relating to
such Non-Transferable Assets as if they had been transferred or assigned to
Purchaser in accordance with the terms of this Agreement; provided however that
all reasonable costs and expenses incurred by Seller in carrying out the
foregoing clauses (i), (ii) and (iv) shall be paid or reimbursed by Purchaser on
demand.

    3.6      Simultaneous Transactions. All transactions to be effectuated at
the Closing shall be deemed to have taken place simultaneously, and no such
transaction shall be deemed to have been completed until all transactions are
completed and all documents delivered.

4.   REPRESENTATIONS AND WARRANTIES OF SELLER AND MAXWELL

    Seller and Maxwell, jointly and severally, represent and warrant to
Purchaser as follows:

    4.1      Organization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of California. Seller
is duly qualified as a foreign corporation to do business in all jurisdictions
where the nature of the Business or the character of the Purchased Assets would
require such qualification. Seller has all corporate power and authority to own
its property included in the Purchased Assets and to carry on the Business as
now conducted by it.

    4.2      Corporate Action; Legal, Valid and Binding Agreement. Seller and
Maxwell have all necessary power, and authority, and all necessary corporate
action of Seller and Maxwell have been properly taken, to authorize, execute and
deliver this Agreement and the instruments to be executed and delivered pursuant
hereto and to consummate the transactions contemplated hereby, and resolutions
of the Board of Directors of Seller and Maxwell, respectively certified by the
Secretary or an Assistant Secretary of Seller and Maxwell (as applicable) and in
form reasonably satisfactory to counsel for Purchaser shall be delivered to
Purchaser at the Closing. This Agreement is the legal, valid and binding
agreement of the Seller and Maxwell, enforceable in accordance with its terms.

    4.3      No Violation; Consents and Approvals. Except as disclosed on
Schedule 4.3, neither the execution, delivery nor performance of this Agreement
by the Seller and Maxwell or the documents executed in connection herewith, nor
the consummation of the transactions contemplated hereby or thereby is
prohibited by, is a violation of, is in conflict with, constitutes a default
under (whether such default would occur with the passage of time, the giving of
notice or both) or requires Seller or Maxwell to obtain any consent,
authorization or approval or registration under, or gives any person the right
to accelerate the performance of any obligation under (a) any term or provision
of the articles of incorporation or organization or the by-laws of the Seller,
(b) any agreement or commitment to which Seller or Maxwell is bound, (c) any
Contract relating to any bank or other institutional loans or indebtedness of
Seller or Maxwell, or (d) any judgment, or Governmental Requirement, or any
statute or law applicable to either of Seller or Maxwell. Except for any filings
set forth on Schedule 4.3, no consent, approval or authorization of, or
declaration, filing or registration with, any Person is required to be made or
obtained by Seller or Maxwell in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement.

    4.4      Corporate Records. Except as set forth in Schedule 4.4, none of the
records, systems, controls, data or information which are material to the
operation of the Business are recorded, stored, maintained, operated or
otherwise wholly or partly dependent upon or held by any means (including any
electronic, mechanical or photographic process, whether or not computerized)
which (including all means of access thereto and therefrom) are not under the
exclusive ownership and direct control of Seller. Seller has delivered or made
available to Purchaser or Purchaser’s counsel, for review, true and complete
copies of (a) the articles of incorporation or organization and all amendments
thereto for Seller, and (b) the by-laws and all amendments thereto for Seller.
The foregoing articles of incorporation or organization have not been amended,
except and to the extent provided in any articles of amendment heretofore
delivered to Purchaser or Purchaser’s counsel.

    4.5      Taxes; Tax Returns. As of the Closing Date:

        (a)      In connection with, or relating to, Seller's operation of the
Business, and except as set forth in Schedule 4.5(a):

 (i) all Tax Returns required to be filed with any Governmental Authority with
respect to any Pre-Closing Date Tax Period by or on behalf of Seller, have been
or will be, to the extent required to be filed on or before the date hereof,
filed when due in accordance with all applicable Governmental Requirements;
 (ii) all such Tax Returns are, or will be at the time of filing, true,
complete, and accurate in all material respects;  (iii) all material Taxes shown
as due and payable on the Tax Returns that have been filed have been timely
paid, or withheld and remitted to the appropriate Governmental Authority;  (iv)
the charges, accruals and reserves for Taxes with respect to Seller for any
Pre-Closing Date Tax Period (including any Pre-Closing Date Tax Period for which
no Tax Return has yet been filed) reflected on the books of Seller (excluding
any provision for deferred income taxes) are adequate to cover such Taxes in all
material respects;  (v) Seller is not delinquent in the payment of any material
Tax;  (vi) Seller has not granted any extension or waiver of the statute of
limitations period applicable to any Tax Return, which period (after giving
effect to such extension or waiver) has not yet expired;  (vii) there is no
claim, audit, action, suit, proceeding or investigation now pending or, to
Seller's knowledge, threatened against or with respect to Seller in respect of
any Tax or Tax Return;  (viii) all information set forth in the Certified
Financial Statements relating to any Tax asset or any Tax matters is true and
complete in all material respects;  (ix) Seller has not entered into any
agreement or arrangement with any Governmental Authority with regard to the Tax
liability of Seller;  (x) Seller has not participated in or cooperated with an
international boycott within the meaning of Section 999 of the Code nor has been
requested to do so in connection with any transaction or proposed transaction;
and  (xi) Seller has withheld and paid all material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party.

        (b)      Schedule 4.5(b) contains a list of all jurisdictions (whether
foreign or domestic) to which any Tax is paid by Seller in connection with, or
relating to, the Business.

    4.6     Real Property.

        (a)      Schedule 4.6 contains a true, complete and correct description
of the Real Property. Title to all of the Real Property is in Maxwell.

        (b)      Except as set forth on Schedule 4.6, (i) Seller enjoys peaceful
and undisturbed possession of the Real Property, (ii) the Real Property is not
subject to any commitment for sale or use by any Person other than Seller,
(iii) the Real Property is not subject to any Encumbrance which in any material
respect interferes with or impairs the value, transferability or present and
continued use thereof in the usual and normal conduct of the Business, (iv) no
labor has been performed or material furnished for the Real Property for which a
mechanic’s or materialman’s lien or liens, or any other lien, has been or could
be claimed by any Person except with respect and relating to any Assumed
Operating Liability, (v) the Real Property is in material compliance with all
Governmental Requirements (including without limitation all zoning, subdivision
and other applicable land use ordinances and by-laws), and all existing
covenants, conditions, restrictions and easements, and the current use of the
Real Property does not constitute a non-conforming use under the applicable
zoning ordinances and (vi) no default or breach exists with respect to, and
Seller has not received any notice of any default or breach under, any
Encumbrance affecting the Real Property. There are no existing, or to the
knowledge of Seller, contemplated or threatened, general or special assessments
affecting the Real Property or any portion thereof. Seller has not received
notice of, nor does Seller have any knowledge of, any pending or threatened
proceeding (including without limitation condemnation or eminent domain
proceeding) before any Governmental Authority which relates to the ownership,
maintenance, use or operation of the Real Property, nor does Seller know of any
fact which might give rise to any such proceeding or any type of existing or
intended use of any real property adjacent to the Real Property which might
materially adversely affect the use of the Real Property.

        (c)      None of the Real Property is located within any area determined
to be flood-prone under the Federal Flood Protection Act of 1973, or any
comparable state or local Governmental Requirement. Seller has not received any
notice from any insurance company of any defects or inadequacies in the Real
Property or any part thereof which would materially and adversely affect the
insurability of the Real Property or the premiums for the insurance thereof, and
no notice has been given by any insurance company which has issued a policy with
respect to any portion of the Real Property or by any board of fire underwriters
(or other body exercising similar functions) requesting the performance of any
repairs, alterations or other work which has not been complied with.

        (d)      To the knowledge of Seller, all water, sewer, gas, electric,
telephone and drainage facilities and all other utilities servicing the Real
Property are installed to the improvements situated on the Real Property, are
connected pursuant to valid permits, enter the Real Property through adjoining
public streets, are adequate for the present operation of the Business and
otherwise are in compliance in all material respects with all Governmental
Requirements applicable thereto. Access to and from the Real Property is via
public streets, which streets are sufficient to ensure adequate vehicular and
pedestrian access for the present operation of the Business.

        (e)      Except as set forth on Schedule 4.6(e), (i) the buildings and
improvements at the Real Property (including, without limitation, the heating,
air conditioning, mechanical, electrical and other systems used in connection
therewith) are in a good state of repair (ordinary wear and tear excepted), and
have been well maintained, and (ii) there are no repairs or replacements
exceeding $50,000 in the aggregate for the Real Property or $10,000 for any
single repair or replacement which are currently contemplated by Seller or
which, to the knowledge of Seller, should be made in order to maintain said
buildings and improvements in a reasonable state of repair.

    4.7     Tangible Personal Property.

        (a)      Seller has delivered to Purchaser (i) a depreciation list of
each item of Tangible Personal Property owned by Seller and used in the Business
having a historical cost in excess of $50,000, and (ii) a list of each item of
Tangible Personal Property leased by Seller and used in the Business having an
annual rental in excess of $10,000. Except as set forth in Schedule 4.7, there
is no tangible personal property used in the operation of the Business other
than the Tangible Personal Property. Except with respect to any Tangible
Personal Property located at any of the Facilities other than the Real Property
as set forth on Schedule 4.7, all of the Tangible Personal Property is located
at the Real Property. Except as set forth in Schedule 4.7, to the knowledge of
Seller, the Tangible Personal Property is, taken as a whole, in reasonable
working order and adequate for its intended use, ordinary wear and tear and
normal repairs and replacements excepted. Except as disclosed on Schedule 4.7,
there are no repairs or replacements exceeding $50,000 in the aggregate for all
Tangible Personal Property or $10,000 for any single item of Tangible Personal
Property which are currently contemplated by Seller.

        (b)      Except as set forth on Schedule 4.7, the Tangible Personal
Property owned by Seller is free and clear of any Encumbrances (other than
Permitted Encumbrances).

    4.8     Intellectual Property.

        (a)      Schedule 4.8 identifies all Intellectual Property which is
currently used in the Business, which was used in the Business at any time in
the last five years or which Seller plans to use in connection with the Business
in the next 18 months, including but not limited to, each patent or registration
which has been issued to Seller or Maxwell with respect to any of the
Intellectual Property, and identifies each pending patent application or
application for registration which Seller or Maxwell has made with respect to
any of the Intellectual Property. Schedule 4.8 also identifies each license or
other agreement pursuant to which Seller (including, but not limited to, any
written or implied license from Maxwell) has granted to any third party with
respect to any of the Intellectual Property. Seller has delivered to Purchaser
correct and complete copies of all such patents, registrations, applications,
licenses and agreements (as amended to date) and has made available to Purchaser
correct and complete copies of all other written documentation evidencing
ownership and prosecution (if applicable) of each such item. Except as set forth
on Schedule 4.8, with respect to each item of Intellectual Property identified
or required to be identified on Schedule 4.8: (i) Seller possesses all right,
title and interest in and to the item, free and clear of any Encumbrances or
licenses, (ii) the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge, (iii) no proceeding is pending or, to the
knowledge of Seller, threatened which challenges the legality, validity,
enforceability, use or ownership of the item and (iv) other than routine
indemnities given to distributors, sales representatives, dealers and customers,
neither the Seller nor Maxwell has any current obligations to indemnify any
Person for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.

        (b)      Except as set forth on Schedule 4.8, (i) to the knowledge of
Seller, each item of Intellectual Property owned or used by Seller immediately
prior to the Closing Date will be owned or available for use by Purchaser on
substantially similar terms and conditions immediately subsequent to the Closing
Date and (ii) Seller and Maxwell have taken reasonable commercial actions to
maintain and protect each item of Intellectual Property material to the
Business.

        (c)      Except as set forth on Schedule 4.8, to the knowledge of Seller
(i) neither the Seller nor Maxwell have during the last five (5) years in
connection with the Business interfered with, infringed upon, misappropriated or
otherwise come into conflict with any Intellectual Property rights of third
parties, and neither Seller nor Maxwell have received any charge, complaint,
claim, demand or notice alleging any such interference, infringement,
misappropriation or violation (including any claim that Seller or Maxwell must
license or refrain from using any Intellectual Property rights of any third
party) which has not been resolved and (ii) no third party has interfered with,
infringed upon, misappropriated or otherwise come into conflict with any of the
Intellectual Property.

        (d)      Schedule 4.8 specifically identifies each item of Intellectual
Property that any third party owns and that Seller or Maxwell uses in connection
with the Business pursuant to license, sublicense or agreement. Seller or
Maxwell has delivered to Purchaser correct and complete copies of all such
licenses, sublicenses and other agreements (as amended to date). Except as set
forth on Schedule 4.8, with respect to each item of Intellectual Property
required to be identified in Schedule 4.8: (i) the license, sublicense or other
agreement covering the item is enforceable, (ii) to the knowledge of Seller,
following the Closing, the license, sublicense or other agreement will continue
to be enforceable on substantially similar terms and conditions, (iii) neither
Seller nor Maxwell, to the knowledge of Seller, nor any other party to the
license, sublicense or other agreement is in material breach or default thereof,
and no event has occurred which, with notice or lapse of time, would constitute
a breach or default or permit early termination, modification or acceleration
thereunder, (iv) to the knowledge of Seller, no other party to the license,
sublicense or other agreement has repudiated any provision thereof, (v) the
underlying item of Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling or charge, (vi) no proceeding is
pending or, to the knowledge of Seller, threatened which challenges the
legality, validity or enforceability of the underlying item of Intellectual
Property and (vii) neither Seller nor Maxwell have granted any sublicense or
similar right with respect to the license, sublicense or other agreement.

        (e)      Except as set forth on Schedule 4.8, Purchaser’s use of any
Intellectual Property will not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any intangible property rights of third
parties or Maxwell as a result of the continued operation of the Business as
presently conducted and as presently proposed to be conducted.

    4.9     Financial Information.

        (a)      Seller has delivered to Purchaser an internally prepared
unaudited balance sheet and unaudited statements of net income for the Business
for the four (4) months ending April 29, 2001, certified by the chief financial
officer of Seller (the “Certified Financial Statements”). Except as set forth on
Schedule 4.9(a), the Certified Financial Statements (i) have been prepared on a
going-concern basis in accordance with the books and records of Seller on a
basis consistent with Seller’s historical practices, (ii) are complete and
correct in all material respects as of April 29, 2001 and (iii) except as
indicated therein, reflect all claims against and all debts and liabilities of
the Business and its operations, fixed or contingent, as at the respective dates
thereof which would be required to be reflected or disclosed in financial
statements prepared in accordance with GAAP, and the statements of income,
included therein fairly present in all material respects the results of
operations of the Business for the periods indicated.

        (b)      Except as set forth on Schedule 4.9(b), all Accounts Receivable
recorded in the Certified Financial Statements as being due to Seller as of
April 29, 2001 were actually made in the ordinary course of business and will be
good and collectible in full in the ordinary course of business, net of reserves
and allowances provided in the Certified Financial Statements. To Seller’s
knowledge, none of such Accounts Receivable are subject to any defense,
counterclaim or set-off. Seller has delivered to Purchaser a complete and
accurate list of all Accounts Receivable of the Business as of April 29, 2001 a
copy of which is attached hereto as part of Schedule 4.9.

        (c)      Except as set forth on Schedule 4.9(c), (i) the amount of
Inventory shown on the Certified Financial Statements is true and correct in all
material respects as of the dates indicated therein; (ii) Seller has good and
marketable title to all of the Inventory free and clear of all Encumbrances;
(iii) none of the Inventory is on consignment; and (iv) the Inventory net of any
reserves set forth on the Certified Financial Statements for excess and obsolete
inventory, consists in all material respects of inventories of good and
merchantable quality and of the kind and quality regularly and currently used in
the Business.

    4.10     Employee Benefit Plans.

        (a)      Schedule 4.10 sets forth a list identifying each Employee
Pension Benefit Plan (the “Pension Plans”) and a list identifying each “Employee
Welfare Benefit Plan” (the “Welfare Plans”) that, in either case, are
maintained, administered or contributed to by Seller and/or Maxwell in
connection with Sierra or the Business, or that cover any employee or former
employee of Seller and/or Maxwell in connection with Sierra or the Business.
Collectively, the Pension Plans and the Welfare Plans hereafter are referred to
as the “Employee Plans.”

        (b)      Seller and/or Maxwell has delivered or has caused to be
delivered to Purchaser either (i) true and complete copies of the Employee Plans
or (ii) summaries of the terms of and benefits under the Employee Plans. There
has been no amendment to, written interpretation or announcement (whether or not
written) by Seller and/or Maxwell in connection with Sierra or the Business
relating to, or change in employee participation or coverage under, any Employee
Plan that would increase materially the expense of maintaining the Employee Plan
above the level of expense incurred with respect to the Employee Plan for the
most recent plan year.

        (c)      Each Employee Plan has been maintained in compliance with its
terms and, in all material respects, the requirements prescribed by any and all
statutes, orders, rules and regulations, including but not limited to, ERISA and
the Code, that apply to the Employee Plan.

        (d)      Each Pension Plan is “qualified” within the meaning of Code
Section 401(a), and has been qualified during the period from the date of its
adoption to the date of this Agreement, and each trust created thereunder is
tax-exempt under Code Section 501(a). Seller and/or Maxwell has delivered, or
caused to be delivered, to Purchaser the latest determination letters of the
Internal Revenue Service relating to each Pension Plan.

        (e)      Except as disclosed on Schedule 4.10, there are no pending or,
to the knowledge of Seller and/or Maxwell, threatened (i) claims, suits or other
proceedings by any employees, former employees or plan participants or the
beneficiaries, spouses or representatives of any of them, other than ordinary
and usual claims for benefits by participants or beneficiaries, or (ii) suits,
investigations or other proceedings by any Governmental Authority, of or against
any Employee Plan, the assets held thereunder, the trustee of any such assets,
or Seller and/or Maxwell relating to any of the Employee Plans. If any of the
actions described in this subsection are initiated prior to the Closing Date,
Seller and/or Maxwell will notify Purchaser of such action prior to the date of
Closing.

        (f)      Seller and/or Maxwell have not engaged (i) in any transaction
or acted or failed to act in a manner that violates the fiduciary requirements
of ERISA Section 404, or (ii) in any “prohibited transaction” within the meaning
of ERISA Section 406(a) or 406(b), or of Code Section 4975(c), with respect to
any Employee Plans, and will not so engage, act or fail to act prior to the date
of Closing. Furthermore, to the knowledge of Seller and/or Maxwell, no other
“party in interest,” as defined in ERISA Section 3(14), or “disqualified
person,” as defined in Code Section 4975(e)(2), has engaged in any such
“prohibited transaction.”

        (g)      No Employee Plan provides benefits, including without
limitation, any other post- employment benefit, salary continuation,
termination, death, disability, or health or medical benefits (whether or not
insured), life insurance or similar benefit with respect to current or former
employees (or their spouses or dependents) of Seller and/or Maxwell beyond their
retirement or other termination of service other than (i) coverage mandated by
applicable law, (ii) death, disability or retirement benefits under any Pension
Plan, (iii) deferred compensation benefits accrued as liabilities on the
financial statements of Seller and/or Maxwell, (iv) benefits, the full cost of
which is borne by the current or former employee (or his or her beneficiary),
(v) Seller’s severance pay policy, or (vi) post-employment payments under
Seller’s insurance policies relating to events during employment by Seller.

        (h)      Neither Seller nor Maxwell nor any trade or business, whether
or not incorporated, that is deemed to be under common control or affiliated
with Seller and/or Maxwell within the meaning of ERISA Section 4001 or Code
Sections 414(b), (c), (m) or (o) (an “ERISA Affiliate”) has ever maintained,
adopted or established, contributed or been required to contribute to, or
otherwise participated or been required to participate in, nor will they become
obligated to do so through the Closing Date, any defined benefit pension plan or
“multiemployer plan” (as defined in ERISA Section 3(37)). No amount is due from,
or owed by, Seller and/or Maxwell or any ERISA Affiliate on account of a
“multiemployer plan” (as defined in ERISA Section 3(37)) or on account of any
withdrawal therefrom.

        (i)      Each of Maxwell and Seller, and/or its agents who administer
any Employee Plan that is a group health plan has complied, and will continue to
comply with, the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B, and all applicable regulations thereunder (“COBRA”) with
respect to each Employee Plan that is subject to the requirements of COBRA,
including, but limited to the notification and written notice requirements. Each
employee Plan that is a group health plan, within the meaning of Code Section
9832(a), has complied with and satisfied the applicable requirements of Code
Section 9801 and 9802.

    4.11     Labor Matters.

        (a)      Schedule 4.11(a) identifies each current employee of the Seller
who is employed in connection with the Business and, for each such current
employee who is employed in connection with the Business having a current annual
compensation (base salary plus bonus), in excess of $60,000: his or her name,
position or job title, his or her base compensation and bonus compensation
earned in calendar year 2000, and his or her current base compensation. Except
as set forth on Schedule 4.11(a), to the knowledge of Seller, each employee of
the Sierra Division of the Seller is an employee at will. Except as set forth on
Schedule 4.11(a), no such employee has a Contract with Seller relating to his or
her employment which commits Seller to continue the employment of such employee
for a specified period of time. With respect to the Business, except as set
forth on Schedule 4.11(a): (i) Seller does not have any obligations under any
written or oral labor agreement, collective bargaining agreement or other
Contract with any labor organization or employee group, (ii) Seller is not
currently engaged in any unfair labor practice and there is no unfair labor
practice charge or other employee-related or employment-related complaint
against Seller pending or, to the knowledge of Seller, threatened before any
Governmental Authority, (iii) there is currently no labor strike, labor
disturbance, slowdown, work stoppage or other material labor dispute or
arbitration pending or, to the knowledge of Seller, threatened against Seller
and no material grievance currently being asserted, (iv) Seller has not
experienced a labor strike, labor disturbance, slowdown, work stoppage or other
material labor dispute at any time during the three years immediately preceding
the date of this Agreement and (v) there is, to the knowledge of Seller, no
organizational campaign being conducted or contemplated and there is no pending
or, to the knowledge of Seller, threatened petition before any Governmental
Authority or other dispute as to the representation of any employees of Seller.
Except as set forth on Schedule 4.11(a), to the knowledge of Seller, Seller has
complied in all material respects with, and is currently in compliance in all
material respects with, all applicable Governmental Requirements relating to its
employees and consultants (including, without limitation, any Governmental
Requirement of the Occupational Safety and Health Administration), and Seller
has not received within the past three (3) years with respect to the Business
any written notice of failure to comply with any such Governmental Requirement
which has not been rectified.

        (b)      Except as set forth on Schedule 4.11(b), Seller has on file a
valid Form I-9 for each employee hired on or after November 7, 1986 and
continuously employed after November 6, 1986 or the applicable date of hire.
Except as set forth on Schedule 4.11(b), no employee requires an amended
petition filing with U.S. Immigration or any other Governmental Authority to
accept employment with Purchaser. Except as set forth on Schedule 4.11(b), to
the knowledge of Seller, all employees of Sierra employed in the U.S. are
(i) United States citizens, or lawful permanent residents of the United States,
(ii) aliens whose right to work in the United States is unrestricted,
(iii) aliens who have valid, unexpired work authorization issued by the Attorney
General of the United States (Immigration and Naturalization Service) or
(iv) aliens who have been continually employed by Seller since November 6, 1986
or the applicable date of hire. Except as set forth on Schedule 4.11(b), Seller
has not been with respect to the Business the subject of an immigration
compliance or employment visit from, nor has Seller been assessed any fine or
penalty by, or been the subject of any order or directive of, the United States
Department of Labor or the Attorney General of the United States (Immigration
and Naturalization Service).

        (c)      Except as set forth on Schedule 4.11(c), Seller has not
terminated any employee of the Business during the 90 day period prior to the
date hereof (other than voluntary resignations or terminations for cause).

    4.12      Insurance. Schedule 4.12 contains a complete and accurate list of
all current policies or binders of insurance (showing as to each policy or
binder the carrier, policy number, coverage limits, expiration dates,
deductibles and a general description of the type of coverage provided)
maintained by Seller and relating to the Business, its personnel and/or the
Purchased Assets. Except as set forth on Schedule 4.12, all of the Insurance is
“occurrence” based insurance. The insurance is in full force and effect and
sufficient for compliance in all material respects with all requirements of
applicable law and of all Contracts to which Seller is a party. Seller is not in
material default under any of the insurance.

    4.13     Contracts.

        (a)      Schedule 4.13(a) contains a true and correct list or
description of all Contracts to which Seller or Maxwell is a party as of June
15, 2001 that are material to the Business including, but not limited to:

 (i) any lease (a) for real property or (b) for personal property providing for
annual rentals for such personal property lease of $10,000 or more, or aggregate
remaining payments under such personal property lease of $100,000 or more;  (ii)
any Contract for the purchase of materials, software, supplies, goods, services,
equipment or other assets providing for either individual payments of $10,000 or
more or aggregate annual payments of $100,000 or more;  (iii) any sales,
distribution or other similar Contract providing for the sale of materials,
supplies, goods, services, equipment or other assets that provides for either
individual payments of $10,000 or more or aggregate annual payments of $100,000
or more;  (iv) any partnership, joint venture or other similar agreement or
arrangement;  (v) any Contract relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise);  (vi)
any Contract relating to indebtedness for borrowed money or the deferred
purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset);  (vii) any option, license (including any
software license other than commercial-off-the-shelf licenses), franchise or
similar Contract;  (viii) any agency, dealer, sales representative, marketing or
other similar Contract;  (ix) any Contract that limits the freedom of Seller to
compete in any line of business or with any Person or in any area after the
Closing Date;  (x) any Contract containing any right of first refusal or similar
right;  (xi) any Contract pursuant to which Seller has hired or retained a
consultant providing for aggregate annual payments of $10,000 or more;  (xii)
any Contract entered into within the past year between Seller and/or Maxwell and
a third Person pursuant to which such Person is subject to confidentiality or
non-disclosure obligations in connection with the divestiture of the Business;
or  (xiii) any Contract under which Seller agrees to indemnify any Person other
than in the ordinary course of business.

        (b)      Each Contract disclosed in Schedule 4.13(a) or required to be
disclosed in Schedule 4.13(a) is a valid and binding agreement of Seller, and is
in full force and effect, and neither Seller nor, to Seller’s knowledge, any
other party thereto is in default or breach in any material respect under the
terms of any such Contract, and, to Seller’s knowledge, no event or circumstance
has occurred that, with notice or lapse of time or both, would constitute any
event of default thereunder.

    4.14      Absence of Certain Payments. To the knowledge of Seller, neither
Seller, nor any of its Representatives, nor any other Person acting on behalf of
any of them, have with respect to the Business (a) engaged in any activity
prohibited by the United States Foreign Corrupt Practices Act of 1977 or any
other similar law, regulation or decree, directive or order of any Governmental
Authority or (ii) without limiting the generality of the preceding clause
(i), used any corporate or other funds for unlawful contributions, payments,
gifts or entertainment, or made any unlawful expenditures relating to political
activity to officials of any Governmental Authority.

    4.15      Litigation. Except as set forth on Schedule 4.15, there is no
Proceeding pending or, to the knowledge of Seller, threatened which relates to
the Business or the Purchased Assets (including but not limited to any
discrimination or sexual harassment claim). Schedule 4.15 lists all Proceedings
against the Seller (i) which are pending or, to Seller’s knowledge, threatened
or (ii) which were pending at any time, since January 1, 1996. There is no
Proceeding pending or, to Seller’s knowledge, threatened which questions or
challenges the validity of this Agreement or any of the transactions
contemplated by this Agreement or otherwise seeks to prevent or have the effect
of preventing the consummation of the transactions contemplated hereby.

    4.16      Compliance with Laws. Except as set forth on Schedule 4.16, Seller
is in material compliance with all applicable statutes, laws and Governmental
Requirements pertaining to the Business and the Purchased Assets, and Seller has
not received notice of any violation of any such statutes, laws or Governmental
Requirements, including, without limiting the generality of the foregoing, any
notice from any Governmental Authority having jurisdiction over Seller as to any
violation of any building, fire, environmental, health, immigration or other
Governmental Requirement pertaining to the Business or the Purchased Assets.

    4.17      Permits, Licenses and Authorizations. Schedule 4.17(a) attached
hereto is a complete list of all material permits, approvals, consents,
licenses, franchises and other governmental authorizations held by Seller and
required for the conduct of the Business. Except as set forth on
Schedule 4.17(b), Seller possesses all material permits, approvals, consents,
licenses, franchises and other governmental authorizations necessary for the use
and occupancy of the Business.

    4.18      Environmental Matters.

        (a)      Except as set forth on Schedule 4.18(a), Seller has materially
complied with and is currently in material compliance with all Environmental
Laws, and has not been charged with, has not received any notice of, and is not
under investigation for the failure to comply with, any Environmental Law
pertaining to the Business or the Purchased Assets, or the operation, conduct or
occupancy thereof.

        (b)      Except as set forth in Schedule 4.18(b), Seller has not
previously disposed of any Hazardous Substance at or from the Facilities,
regardless of whether at the time of disposal, the act of disposal was lawful,
and, to the knowledge of Seller, no Environmental Condition exists relating to
the Business or Facilities for which Seller or their predecessors is or may be
liable.

        (c)      Each transporter and disposal facility that has transported or
disposed of any Hazardous Substance from the Facilities on behalf of Seller, if
any, (i) is listed on Schedule 4.18(c) attached hereto, (ii) was properly
licensed at the time of such transportation or disposal and (iii) all such
Hazardous Substances were properly transported or disposed of at a facility with
authorization to dispose of such materials. All manifests or equivalent
documents required by any and all of the statutes, laws and Governmental
Requirements of any or all Governmental Authorities to be completed and retained
by Seller in connection with each such instance of transportation were so
completed and retained, copies of which will be made available to Purchaser
within a reasonable period of time prior to the Closing.

        (d)      Neither the Real Property nor any portion thereof is listed, or
has ever been listed, on the National Priorities List (“NPL”) or on any federal
or Nevada registry, list or report of inactive hazardous waste disposal sites.
Seller has no above ground or underground storage tanks located at the Real
Property except as disclosed on Schedule 4.18(d).

        (e)      Each of the foregoing representations and warranties of this
Section 4.18 shall be in addition to, and not in lieu of, any other
representation or warranty contained in this Agreement, including but not
limited to, those contained in Section 4.16 hereof.

    4.19     Products; Product Warranties.

        (a)      The form of each product warranty relating to products
manufactured or sold by Seller and relating to the Business that is currently in
use and, to Seller’s knowledge, was in use at any time during the three (3) year
period preceding the date of this Agreement has been delivered to the Purchaser.

        (b)      Schedule 4.19 sets forth a true and complete list of (A) all
products manufactured, marketed or sold by Seller and relating to the Business
that have been recalled or withdrawn (whether voluntarily or otherwise) at any
time during the past three (3) years (for purposes of this paragraph, a product
shall have been recalled or withdrawn if all or a substantial number of products
in a product line were recalled or withdrawn) and (B) all Proceedings (whether
completed or pending) at any time during the past three (3) years seeking the
recall, withdrawal, suspension or seizure of any product sold the Business.

        (c)      Except as set forth on Schedule 4.19, Seller is not aware of
any defect in design, materials, manufacture or otherwise in any products
manufactured, distributed or sold by the Business during the past three (3)
years or any defect in repair to any such products which could give rise to any
claims in excess of historical warranty expenses; provided, however, that for
purposes of this paragraph improvements made to products in the ordinary course
of business shall not be interpreted as an indication of the existence of any
defects.

        (d)      The warranty expenses and other unreimbursed repair,
maintenance and replacement expenses actually incurred by the Business for the
12 months ending December 31, 2000 did not exceed (as a percentage of sales) the
annual average of such expenses for the most immediate three preceding years,
and Seller has no knowledge of any circumstances which are likely to cause such
warranty and other expenses (as a percentage of sales) to increase in the
future.

        (e)      Except as provided in any of the standard product warranties
described in paragraph (a) of this Section and as otherwise set forth on
Schedule 4.19, Seller has not sold any products or services which are subject to
an extended warranty of Seller beyond twelve (12) months and which warranty has
not yet expired.

    4.20     Customers.

        (a)      Schedule 4.13(a) lists all material customer Contracts included
in the Assets. Except as set forth on Schedule 4.20, no customer of the Business
has given Seller or Maxwell written notice of termination or intent to terminate
its business with Seller.

        (b)      The work substantially completed by Seller prior to the Closing
Date which will require either customer or third party approval or acceptance
but which has not yet received the required customer or third party approval of
acceptance will meet all material requirements and specifications of the
Contract under which such work was completed, as modified through the Closing
Date in all material respects.

    4.21      General Representation and Warranty. No statement contained in any
representation or warranty made by Seller and Maxwell herein, or in any Exhibit
or Schedule attached hereto contains any untrue statement of a material fact or
omits to state any material fact necessary, in order to make the statements
herein or therein not misleading in light of the circumstances in which they are
made. The financial projections relating to the Business delivered to Purchaser
are the financial projections the Seller utilized in connection with its
operations.

5.   REPRESENTATIONS AND WARRANTIES OF PURCHASER AND WGT

        Purchaser and WGT represent and warrant to Seller and Maxwell as
follows:

    5.1      Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Purchaser
is duly qualified to transact business and is in good standing in all
jurisdictions where the nature of the business transacted by Purchaser or the
character of the properties owned by Purchaser would require such qualification.
Purchaser has all power and authority to own its property and to carry on its
operations as now conducted by it.

    5.2      Corporate Action; Legal, Valid and Binding Agreement. All action of
Purchaser and WGT necessary to authorize the execution and delivery of this
Agreement and the instruments to be executed and delivered pursuant hereto and
to consummate the transactions contemplated hereby has been properly taken, and
resolutions of the Board of Directors of the Purchaser and WGT, respectively,
certified by the Secretary or an Assistant Secretary of Purchaser and WGT (as
applicable) and in form satisfactory to counsel for Seller, shall be delivered
at the Closing to Seller. Upon execution and delivery, this Agreement will
constitute a legal, valid and binding agreement of Purchaser and WGT enforceable
in accordance with its terms.

    5.3      No Violation. Except as set forth in Schedule 5.3 attached hereto,
neither the execution, delivery nor performance of this Agreement nor the
consummation of the transactions contemplated hereby is prohibited by, or
requires Purchaser or WGT to obtain any consent, authorization or approval or
registration under or gives any person the right to accelerate the performance
of any obligation under (a) any term or provision of the Articles of
Incorporation or the By-laws of Purchaser or WGT, (b) any Contract to which the
Purchaser or WGT is bound, (c) any Contract relating to any bank or other
institutional loans or indebtedness of the Purchaser or WGT, or (d) any
judgment, or Governmental Requirement, or any statute or law applicable to
Purchaser or WGT. Except for any filings set forth on Schedule 5.3, no consent,
approval or authorization of, or declaration, filing or registration with, any
Person is required to be made or obtained by Purchaser or WGT in connection with
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated by this Agreement.

    5.4      Litigation. There is no Proceeding pending or threatened which
questions or challenges the validity of this Agreement or any of the
transactions contemplated by this Agreement or otherwise seeks to prevent or
have the effect of preventing the consummation of the transactions contemplated
hereby.

    5.5      General Representation and Warranty. None of the representations
and warranties of Purchaser made in this Agreement contain any untrue statements
of material fact or omit to state any material fact necessary in order to make
said representations and warranties not misleading.

6.   ACCESS AND CONFIDENTIALITY.

    6.1      Access to Properties and Records.

        (a)      Purchaser, through its Representatives and such other advisers
as may be selected by Purchaser, shall through the Closing Date have access
(which access shall not be materially disruptive to or unreasonably interfere
with any business or operations of Seller) to all premises and operations of
Seller used in the operations of the Business and to their officers and
employees for the purpose of its due diligence (including but not limited to
environmental due diligence) examination of all of the Purchased Assets and
other relevant records, papers and information relating to the operations of
Business. Seller shall cooperate fully and will arrange for the cooperation of
their employees and their independent certified public accountants, and will
comply with all reasonable requests for data, information and access. Upon the
reasonable request of Purchaser, copies of such records, papers and information
shall be promptly furnished. Any third party costs incurred by Seller in
connection with Purchaser’s due diligence investigation (such as the costs of
Seller’s independent accountants in respect thereto) shall be reimbursed by
Purchaser.

    6.2      Environmental Audit. Purchaser shall, at Purchaser’s sole expense,
be permitted to cause environmental audits of the Facilities to be conducted
assessing the presence and or disposition of Hazardous Substances and compliance
with Environmental Laws; provided, however, that Purchaser will not conduct or
cause to be conducted any “Phase II” environmental audits or other invasive
testing procedures without the express prior written consent of Seller. Seller
hereby grants a license to Purchaser’s qualified environmental consultants to
enter upon the Facilities, upon giving Seller reasonable notice, with personnel
and materials to conduct such environmental audits.

    6.3      Confidentiality by Purchaser; Return of Information. All
information acquired by or on behalf of WGT or Purchaser about or relating to
Maxwell, Seller and the Purchased Assets pursuant to this Agreement shall be
“Evaluation Material” as defined in, and which shall be subject to the terms and
conditions of, the Confidentiality Agreement between Maxwell and WGT, dated
March 22, 2001 (the “Confidentiality Agreement”). Purchaser and WGT each agrees
to promptly return to Seller or destroy, at Seller’s discretion, all copies of
any confidential information acquired by or on behalf of Purchaser in the
investigation of the Business to the extent provided for in the Confidentiality
Agreement.

    6.4      Access to Records After the Closing. From and after the Closing,
Seller and its Representatives shall be allowed, upon reasonable request, to
inspect and copy at their expense the business records and accounts of Purchaser
pertaining to (i) all matters as to which Seller is required to provide
indemnification pursuant to this Agreement, and (ii) any transactions of Seller
occurring or assets of Seller held at the Facilities, at and through the Closing
Date. Purchaser agrees not to destroy or abandon any such business records or
accounts for a period of four (4) years following the Closing and to destroy
such business records or accounts only upon thirty (30) days’ advance written
notice to Seller for an additional period of two (2) years thereafter. If Seller
requests the surrender of such records or accounts, then Purchaser shall
surrender, at Seller’s expense, such records or accounts so requested rather
than proceeding with such destruction.

        From and after the Closing, Purchaser and its Representatives shall be
allowed upon reasonable request to inspect and copy at its expense the records
of Seller and Maxwell relating to the Business through the date of the Closing
that are not transferred to Purchaser, including, without limitation, all
financial records and tax returns of Seller and Maxwell relating to the
Business. Each of Seller and Maxwell agrees not to destroy or abandon any such
records for a period of four (4) years following the Closing.

7.   CONDITIONS PRECEDENT TO CLOSING

    7.1      Conditions to Each Party’s Obligation to Close. The respective
obligations of each party to consummate the transactions provided for in this
Agreement shall be subject to the satisfaction at or prior to the Closing Date
of the following conditions:

        (a)      No temporary restraining order, preliminary or permanent
injunction or other order by any federal or state court in the United States
which prohibits the consummation of the transactions provided for in this
Agreement shall have been issued and remain in effect.

        (b)      Each of Seller and Purchaser shall have obtained such consents
from third parties and Governmental Authorities, as shall be required and which
are material to Seller and Purchaser and to consummation of the transactions
contemplated hereby.

    7.2      Conditions Precedent to the Obligation of Purchaser to Close. The
obligation of Purchaser to consummate the transactions provided for in this
Agreement is subject to the satisfaction at or before the Closing Date of each
of the following conditions precedent:

        (a)      Seller shall have delivered access to and possession of all of
the Purchased Assets to Purchaser and shall have delivered to Purchaser such
fully executed instruments of assignment, transfer and conveyance as are
necessary in the opinion of, and satisfactory in form to, counsel to Purchaser
to transfer good and marketable title to all of the Purchased Assets to
Purchaser in accordance with the provisions of this Agreement.

        (b)      The representations and warranties of Seller and Maxwell
contained in this Agreement shall be true in all material respects as of the
date hereof and shall be true in all material respects on the Closing Date as if
made on that date. All covenants, agreements and obligations and all conditions
precedent on the part of Seller and Maxwell to be performed hereunder on or
prior to the Closing Date shall have been duly performed and complied with in
all material respects.

        (c)      Seller shall have delivered to Purchaser a certificate executed
by an authorized officer of Seller and Maxwell dated the Closing Date stating
that (i) all representations and warranties made by Seller and Maxwell contained
in this Agreement are true, complete and accurate as of the Closing as if made
on and as of such date, and (ii) all terms, covenants (to the extent required to
be performed prior to the Closing), conditions and provisions of this Agreement
to be met by Seller and Maxwell have been complied with.

        (d)      There shall not have occurred since December 31, 2000 a Sierra
Material Adverse Event.

        (e)      Purchaser shall have obtained commitments for the Title
Policies insuring Purchaser's fee title interest in and to each parcel of Real
Property, as more particularly described in Section 8.6 hereof.

        (f)      Seller shall have executed and delivered the Assumption
Agreement and the other instruments of conveyance specified by Section 3.2(a).

        (g)      At or prior to the Closing, Purchaser shall have received a UCC
search report dated as of a recent date issued by the Secretary of State of
Delaware and each state in which Seller is qualified to do business indicating
that there are no filings under the Uniform Commercial Code on file with such
Secretary of State which name Seller and/or Maxwell as debtor or otherwise
indicating any Encumbrance on the Purchased Assets, except for (i) Permitted
Encumbrances or other liens which Purchaser has approved, in its sole
discretion, and (ii) any Encumbrances with respect to which Seller will deliver
releases on or before the Closing Date duly executed by the lender or other
creditor which is the holder of such lien.

        (h)      All of the Key Employees identified on Schedule 8.8(a) shall
have indicated his or her agreement to accept employment with Purchaser or shall
have agreed to become consultants to Purchaser after the Closing on terms and
conditions acceptable to Purchaser in its sole and absolute discretion
(contingent upon the Closing and effective on the Closing Date), provided that
such Key Employees are offered salaries and benefits reasonably comparable in
the aggregate to their current salaries and benefits.

Purchaser shall have the right, exercisable in its sole discretion, to waive any
one or more of the foregoing conditions (which waiver shall not operate as a
waiver of any right of indemnity or any other right or remedy for breach of this
Agreement with respect thereto, and to proceed with the Closing, or to terminate
this Agreement.

    7.3      Conditions Precedent to the Obligation of the Seller to Close. The
obligation of Seller to consummate the transactions provided for in this
Agreement is subject to the satisfaction at or before the Closing Date of each
of the following conditions precedent:

        (a)      The representations and warranties of Purchaser and WGT
contained in this Agreement shall be true in all material respects as of the
date hereof and shall be true in all material respects on the Closing Date as if
made on that date. All covenants, agreements and obligations and all conditions
precedent on the part of Purchaser and WGT to be performed or complied with
hereunder at or prior to the Closing shall have been duly performed and complied
with in all material respects.

        (b)      Purchaser shall have delivered to Seller a certificate executed
by an authorized officer of Purchaser and WGT dated the Closing Date stating
that (i) all representations and warranties made by Purchaser and WGT and
contained in this Agreement are true and accurate as of the Closing, and (ii)
all terms, covenants (to the extent required to be performed prior to the
Closing), conditions and provisions of this Agreement to be met by Purchaser and
WGT have been complied with.

        (c)      Purchaser shall have delivered to Seller good and sufficient
instruments, satisfactory in form to counsel to Seller, evidencing the
assumption by Purchaser of the Assumed Liabilities.

        (d)      Purchaser shall have delivered the Preliminary Purchase Price
to Seller.

        (e)      Purchaser shall have executed and delivered the Assumption
Agreement to Seller and Maxwell.

Seller shall have the right, exercisable in its sole discretion, to waive any
one or more of the foregoing conditions (which waiver shall not operate as a
waiver of any right of indemnity or any other right or remedy for breach of this
Agreement with respect thereto and to proceed with the Closing, or to terminate
this Agreement.

8.   ADDITIONAL AGREEMENTS

    8.1      Bulk Sales Laws. The parties hereto waive compliance with the bulk
transfer provisions of the Uniform Commercial Code as adopted in any state
relevant to the transactions provided for in this Agreement. Seller warrants and
agrees to pay when due and discharge all claims of creditors and all Taxes and
interest and penalties and all other liabilities of whatsoever nature which do
not constitute Assumed Liabilities and which could be collected from Purchaser
by reason of such noncompliance.

    8.2      Further Assurances. After the Closing, each of the parties hereto
agrees to take whatever further action is necessary and to execute whatever
further documents, instruments of assignment, transfer, conveyance or
authorization and agreements as may be reasonably requested by the other in
order to fulfill the purposes and the intent of this Agreement.

    8.3      Brokerage Commissions and Fees. WGT and Purchaser, on the one hand,
and Seller and Maxwell, on the other hand, represent and warrant to each other
that all negotiations between them have been carried on by them directly, each
with the other, or with the other’s Representatives, without the intervention of
any third person and that there are no brokers’ commissions, finder’s fees or
other payments of like nature payable to any person. Purchaser agrees to
indemnify and hold harmless Seller from and against any and all losses, claims,
costs, damages and expenses of whatsoever nature (including, without limitation,
all legal expenses) attributable to any claim, liability or obligation for any
brokers’ commission, finder’s fees or other payment of like nature which arises
from any contract or agreement or obligation on the part of the Purchaser with
any broker, finder or like person. Seller agrees to indemnify and hold harmless
Purchaser from and against any and all losses, claims, costs, damages and
expenses of whatsoever nature (including, without limitation, all legal fees and
expenses) attributable to any claim or liability or obligation for any brokers’
commissions, finder’s fees or payment of like nature which arises from any
contract, agreement or obligation on the part of Seller with any broker, finder
or like person.

    8.4      Operation of the Business Prior to Closing. (a) Except as set forth
on Schedule 8.4, prior to the Closing, Seller:

 (i) shall operate the Business in the usual, regular and ordinary course of
business (except with the prior written consent of Purchaser);  (ii) shall
maintain the Purchased Assets in good operating condition and repair;  (iii)
shall pay its accounts payable and pay and perform its other obligations when
they become due and payable in the ordinary course of business consistent with
prior practice, or when required to be performed, as the case may be it being
agreed that, with respect to the trade payables of the Business included in the
Assumed Operating Liabilities (“Payables”), Seller will, prior to Closing, pay
the Payables so that none of the Payables as of the Closing Date will be older
than 45 days.  (iv) shall maintain the books, accounts and records of Seller in
the usual, regular and ordinary manner on a basis consistent with past practice;
and  (v) shall use its reasonable commercial efforts to assist Purchaser and WGT
in connection with Purchaser's financing for the transactions contemplated by
this Agreement.

        (b)      Except as set forth on Schedule 8.4, prior to the Closing,
Seller:

 (i) shall not make any material increase in the salary, benefits, bonuses or
other compensation (whether commission, benefits (retirement, severance or
other) or other direct or indirect remuneration) payable to employees of the
Business;  (ii) shall not enter into any employment contract with any employee
of the Business;  (iii) shall not sell, assign, transfer, convey, lease, pledge,
encumber or otherwise dispose of or agree to sell, assign, transfer, convey,
lease, pledge, encumber or otherwise dispose of any of the Purchased Assets or
other material rights, except in the ordinary course of business;  (iv) shall
not transfer or grant any right under, or enter into any settlement regarding
the breach or infringement of, any Sierra Intellectual Property, or modify any
existing right with respect thereto;  (v) shall not enter into any Contract
other than in the ordinary course of business or enter into any material
amendment, supplement or waiver in respect of any Assumed Contract or enter into
any amendment, supplement or waiver with respect to any existing such Assumed
Contract;  (vi) shall not agree to incur any severance payment, "stay bonus",
"sale bonus" or similar obligation by reason of this Agreement to any employee
of the Business except for payments for cancellation of outstanding stock
options of Seller or its Affiliates.  (vii) shall not grant or extend any power
of attorney relating to the Business;  (viii) shall not make any commitment for
capital expenditures or capital additions or improvements relating to the
Business under which payment or expenditure obligations exceeding $25,000 in the
aggregate will remain outstanding as of the Closing Date;  (ix) shall not enter
into or amend any collective bargaining or union contract or agreement covering
any employees of the Business;  (x) shall not institute, settle or agree to
settle any Proceeding before any arbitrator, tribunal, court or other
Governmental Authority that creates or imposes any continuing obligation or
restriction on the Business;  (xi) shall not in any other manner, modify, change
or otherwise alter the fundamental nature of the Business as presently
conducted;  (xii) shall not make or permit any change to its accounting methods
or principles; and  (xiii) shall not otherwise commit, whether in writing or
otherwise, to do, or take any action or omit to take any action that would
result in, any of the foregoing.

    8.5      Public Statements. WGT, Purchaser, Seller and Maxwell agree (a) to
cooperate, prior to the Closing, in preparing language for and issuing any press
releases or otherwise making public statements with respect to the transactions
contemplated by this Agreement and that the press releases of WGT and Maxwell,
respectively, included as Exhibit 8.5 shall be issued at 8:00 AM PDT on June 19,
2001 (the “Press Releases”); and (b) that no written press releases or other
public statements relating to the transactions contemplated by this Agreement
shall be issued after the Closing prior to the release of the Press Releases
without the joint consent of Purchaser and Maxwell (except as may be required by
law and, in any such event, only after consultation with the other party).

        After the Closing, Seller and Purchaser shall jointly notify all
customers of the Business that the transactions contemplated by this Agreement
have occurred.

    8.6     Matters Relating to Real Property.

        (a)      On behalf of Purchaser, Seller shall request a preliminary
title commitment from a title insurance company acceptable to Purchaser (the
“Title Company”) for the issuance of an California Land Title Association
extended coverage owner’s policy of title insurance (including mechanics’ lien
coverage) for each parcel included in the Real Property setting forth the status
of title to each such parcel (individually a “Title Commitment” and collectively
the “Title Commitments”). The Title Commitments shall be accompanied by true,
complete and legible copies of all Encumbrances identified therein. The policies
to be issued pursuant to the Title Commitments (individually a “Title Policy”
and collectively the “Title Policies”) shall insure that Purchaser has good,
marketable and indefeasible title to such Real Property, subject only to those
Encumbrances accepted by Purchaser pursuant to paragraph (c) of this Section 8.6
(“Permitted Title Encumbrances”), and shall include such additional coverages
and endorsements as Purchaser may reasonably require (collectively the
“Endorsements”). Purchaser shall pay all premiums for the issuance of the Title
Policy and the Endorsements, and shall deliver to the Title Company such
affidavits, indemnities and other documentation as shall be necessary to enable
the Title Company to issue the Title Policies with the Endorsements subject only
to Permitted Title Encumbrances.

        (b)      Seller shall obtain, at Purchaser’s sole cost and expense
(other than the cost of providing copies of existing surveys), surveys covering
each parcel included in the Real Property (individually a “Survey” and
collectively the “Surveys”), each of which shall be prepared by a surveyor duly
licensed under the laws of Nevada and approved by Purchaser.

        (c)      Prior to Closing, Purchaser shall notify Seller in writing of
any unacceptable Encumbrances or other matters disclosed by either the Title
Commitments or the Surveys (individually a “Disapproved Encumbrance” and
collectively the “Disapproved Encumbrances”). Seller agrees to use commercially
reasonable efforts to eliminate the Disapproved Encumbrances or otherwise
resolve the Disapproved Encumbrances to the satisfaction of Purchaser.

    8.7      Expenses; Sales Tax; Transfer Tax; Proration. Whether or not the
Closing is consummated all costs and expenses incurred in connection with the
negotiation, execution and performance of this Agreement, including but not
limited to legal and accounting fees and expenses, shall be paid by the party
that incurs such costs and expenses except as expressly provided for in this
Agreement. Except for any Taxes determined based on the income of Seller or any
Affiliate thereof, Purchaser shall be responsible for payment of any Taxes
generated by the completion of the purchase of the Purchased Assets contemplated
by this Agreement including but not limited to the transfer of the Real Property
to Purchaser.

    8.8     Employee Matters.

        (a)      Purchaser agrees that it will offer employment to any
individual employed by Seller who, on the Closing Date, works for the Business.
If that employment offer is accepted, employment will commence effective on the
day following the Closing Date. Purchaser has identified certain employees of
Seller who are listed on Schedule 8.8(a) (“Key Employees”). The terms and
conditions of Purchaser’s offers of employment to the employees of the Business
will be determined in Purchaser’s sole discretion (subject to Section 8.8(b)
below).

        (b)      Purchaser will provide initial wages and benefits to all
employees of the Business who accept Purchaser’s offer of employment
(“Transferred Employees”) that are reasonably equivalent, in the aggregate, to
the compensation and benefits received by the Transferred Employees from Seller
as of the Closing Date. With respect to Transferred Employees, Purchaser and
Seller agree to cooperate fully in the transition of any such employees to
employment with Purchaser. Nothing contained in this Section will be construed
to affect any right Purchaser or its Affiliates may have after the Closing to
terminate the employment of any Transferred Employee at any time.

        (c)      For the purposes of satisfying the service requirements, if
any, to participate in Purchaser’s employee pension and welfare benefit plans
(“Purchaser’s Employee Plans”), Purchaser will treat service by each of the
Transferred Employees with Seller as service with Purchaser. For purposes of
vesting in benefits payable under Purchaser’s employee pension benefit plans
(“Purchaser’s Pension Plans”), but not for purposes of computing the amount of
the benefits, or the existence of a benefit, under Purchaser’s Pension Plans,
Purchaser will treat service by each of the Transferred Employees with Seller as
service with Purchaser; provided that such service will not be recognized to the
extent that such recognition would result in duplication of benefits (or is not
recognized for such purposes under Purchaser’s Pension Plans). In addition,
Purchaser will recognize and assume responsibility for vacation hours accrued by
Transferred Employees under Seller’s vacation policy on or before the Closing
Date.

        With the exception of liabilities included in the Assumed Operating
Liabilities, Purchaser is not assuming, under this Agreement or otherwise, and
the Seller is and shall remain fully responsible for any obligation,
responsibility or liability, whether contractual or statutory, arising out of
the termination of employees not hired by Purchaser, or, in the case of
Transferred Employees, any such obligations, responsibilities or liabilities
that relate to their employment with Seller for the period of time up until the
Closing.

        (d)      Except for Purchaser’s agreements in Section 8.8(b) and (c),
after the Closing nothing herein expressed or implied confers upon any former
employee of Seller, or any other Person, any rights or remedies (including, but
not limited to, any right to employment, or continued employment, for any
specified period) or any right to any particular benefits in connection with any
employment of any nature or kind whatsoever under or by reason of this
Agreement.

        (e)      Seller is responsible for providing all notices and other
communications to employees of Seller and any Governmental Authority that are
required under the Worker Adjustment and Retraining Notification Act (the “WARN
Act”). Seller shall offer, or cause to be offered by any ERISA Affiliate,
continuation coverage as required by COBRA to those individuals, if any, who are
eligible to elect such coverage by reason of the transaction contemplated by
this Agreement. Seller shall provide, or cause to be provided, all
certifications required by Code Section 9801(e) and all applicable notifications
of any conversion rights or privileges available under any Employee Plan that
arise as a result of the transaction contemplated by this Agreement.

        (f)      Purchaser and Seller agree to work together to accomplish
direct rollovers of the Transferred Employees’ account balances, including
outstanding loans by Seller’s 401(k) Plan to the Transferred Employees, under
Seller’s 401(k) Plan to Purchaser’s 401(k) Plan if such direct rollovers are
permissible under both Seller’s and Purchaser’s respective 401(k) Plans.

    8.9      Accounts Receivable. The Purchased Assets shall not include any of
the Accounts Receivable of Seller. The Parties agree to the following procedures
with respect thereto:

        (a) Purchaser shall use its reasonable commercial efforts to collect the
Accounts Receivable as agent for Seller which obligation shall continue for 120
days following the Closing Date. Proceeds of such collection received from any
customer hereunder (“A/R Collections”) shall be applied by Purchaser first
against the oldest Accounts Receivable of such customer unless any such customer
expressly directs otherwise. Purchaser shall not be required to commence legal
action against any party nor to cease doing business with any customer in
connection with this Section 8.9. Seller agrees to reimburse, indemnify and hold
harmless Purchaser from and against any and all claims, liabilities and losses
(but not normal administrative expenses) whatsoever that may be suffered or
incurred by Purchaser to Seller or any third party, including, but not limited
to, attorney’s fees, arising out of or incurred with respect to Purchaser’s
efforts pursuant to this Section 8.9, except to the extent that any such claims,
liabilities or losses arise out of the willful misconduct or gross negligence of
Purchaser.

        (b) Subject to Section 9.7 hereof, Purchaser shall pay all A/R
Collections to Seller within five (5) business days after Purchaser shall have
identified and applied any A/R Collections on its records. To the extent that
Seller or any Affiliate thereof receives any payment from any customer of the
Business in respect of goods or services sold by Purchaser after the Closing
(i.e., a payment that is not in respect of any Account Receivable), Seller shall
pay such funds to Purchaser within five (5) business days after the
identification thereof. During the 120 day collection period contemplated by
this Section 8.9, Purchaser shall give Seller a monthly written report on the
status of its collection efforts, and Seller shall also provide a monthly report
with respect to all funds received from customers of the Business owing to

Purchaser. Each party shall have the right to review all cash receipts and other
records of the other party relating to such other party’s obligations under this
Section 8.9. Within 30 days following the end of the 120 day period after the
Closing Date, the parties shall promptly meet and discuss any open issues under
this Section 8.9 and an appropriate means for the Purchaser to continue to
collect, or for Seller to assume collection of, the balance of the Accounts
Receivable not covered by Purchaser’s collection efforts hereunder. Unless the
parties otherwise agree, Purchaser shall deliver all records relating to the
Accounts Receivable to Seller at such time.

    8.10     Non-Competition and Nondisclosure.

        (a)      As an inducement for Purchaser to enter into this Agreement and
in consideration of the Purchase Price to be paid to Seller under this
Agreement, and subject to Paragraph (d) of this Section 8.10, Seller and Maxwell
agree that:

 (i) For a period of four (4) years after the Closing:


  (A) Seller and Maxwell will not, directly or indirectly through any Affiliate
of Seller and Maxwell, invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
any Person whose business, products or activities compete in whole or in part
with the Product Lines or activities of the Business anywhere in the world;
provided, however, that (I) the provisions of this Section 8.10(a) shall not
prohibit Seller or Maxwell, or any Affiliate thereof, from conducting business
with any such Person involving products or services currently, or in the future,
offered or required by Seller, Maxwell or any such Affiliate (other than any of
the products involved in the Business), (II) the provisions of this Section
8.10(a) shall not prohibit Seller or Maxwell, or any Affiliate thereof, from
investing in, or providing credit to, any Person engaged in a business that does
not compete with the Product Lines even if such Person has an Affiliate which is
engaged in competition with the Product Lines so long as no such investment or
credit is directly or indirectly used to support the competing business of such
Person’s Affiliate, and (III) Seller or Maxwell may purchase or otherwise
acquire up to (but not more than) one percent of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934. Seller and Maxwell agree that this covenant is reasonable with
respect to its duration, geographical area, and scope.


  (B) Maxwell and Seller will not, directly or indirectly through any Affiliate
thereof, (x) induce or attempt to induce any Transferred Employee to leave the
employ of Purchaser, (y) in any way interfere with the relationship between
Purchaser and any Transferred Employee, (z) induce or attempt to induce any
customer, supplier, licensee, or business relation of Purchaser to cease doing
business with Purchaser in the Product Lines, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
Purchaser in the Product Lines.


  (C) Maxwell and Seller will not, directly or indirectly through any Affiliate
thereof, solicit the business of any Person known to Seller to be a customer of
Purchaser, with respect to products or activities which compete in whole or in
part with the Product Lines or activities of the Business.


 (ii) In the event of a breach by Maxwell or Seller or any Affiliate thereof of
any covenant set forth in Subsection 8.10(a)(i) of this Agreement, the term of
such covenant will be extended by the period of the duration of such breach; and


 (iii) Maxwell and Seller will not, at any time during the four-year period
herein provided, disparage the Business or any employees or agents of the
Business.


        (b)      Maxwell and Seller acknowledge and agree that from and after
the Closing Date all confidential information of the Business known by Maxwell
and/or Seller or any of their Representatives (“Confidential Information”), is
the property of Purchaser. Therefore, each of Maxwell and Seller agrees that it
will not, at any time, disclose to any unauthorized Person or use for its own
account or for the benefit of any third Person any Confidential Information,
whether Maxwell and/or Seller has such information in the memory of its
employees or embodied in writing or other physical form, without Purchaser’s
prior written consent, unless and to the extent that the Confidential
Information is or becomes generally known to and available for use by the public
other than as a result of either Maxwell or Seller’s fault or the fault of any
other Person bound by a duty of confidentiality to Purchaser or Maxwell or
Seller.

        (c)      If Maxwell or Seller breaches the covenants set forth in
Paragraphs (a) or (b) of this Section 8.10, Purchaser will be entitled to seek
an injunction or the equitable relief against Maxwell and/or Seller, and it will
also be entitled to the following remedies:

 (i) Damages from Maxwell and Seller; and  (ii) To offset against any and all
amounts owing to Seller under this Agreement any and all amounts which Purchaser
may claim under clause (i) above.


The rights and remedies of the Purchaser in this Paragraph (c) are cumulative
and not alternative.

        (d)      If a controlling interest in Maxwell or Seller shall be
acquired by a Person other than a Person who is an Affiliate of Maxwell at the
time of any such acquisition (“Acquiring Person”), then the operation or
continued operation by such Acquiring Person of its business shall not
constitute a violation or breach of this Section 8.10 by Maxwell or Seller so
long as and provided that: (i) Maxwell and Seller and their Affiliates as of the
date of Closing shall continue to be bound by all of the terms and conditions of
this Section 8.10 and (ii) without limiting the foregoing, any such Acquiring
Person and its Affiliates (including but not limited to Maxwell and Seller)
shall be subject to, and bound by, the provisions of Paragraph (b) and, to the
extent it relates to said Paragraph (b), Paragraph (c) of this Section 8.10 as
though they were an original signatory to this Agreement.

    8.11     Transition Services. After the Closing, Seller will supply certain
services to Purchaser as follows:

        (a)      Employee Matters. Seller will pay, or cause its payroll
services provider (Ceridian) to pay, all wages and salaries payable to the
Transferred Employees of the Business, net of all required withholding for a
reasonable period of time after the Closing. Purchaser will pay to Seller or its
designee by wire transfer, on the next business day following notice from Seller
to Purchaser as to the aggregate amount of each such payment to Purchaser’s
employees, plus the aggregate amount of any payroll or withholding taxes or any
other payroll related deductions remitted by Seller on behalf of Purchaser or
the Transferred Employees and any out-of-pocket expenses incurred by Seller in
connection therewith, but not including any allocation of the costs of Seller’s
employees. Purchaser will provide Seller with all information required by Seller
to perform its services hereunder. To the extent that Seller’s services under
this Paragraph (a) extend beyond two pay periods of the Business after the
Closing Date, Purchaser shall reimburse Seller for an allocation of the cost of
the Seller’s employees performing such services in connection therewith. In
addition:

 (i) Purchaser and Seller agree, with respect to any Transferred Employees, to
use the “alternate procedure” set forth in IRS Rev. Proc. 96-60, 1996-2 C.B.
399, for: (A) preparing and filing Forms W-2 (Wage and Tax Statements), Forms
W-3 (Transmittal of Income and Tax Statements), and any remaining Forms 941
(Employer’s Quarterly Federal Tax Return) for 2001; and (B) transferring Forms
W-4 (Employee’s Withholding Allowance Certificate) and Forms W-5 (Earned Income
Credit Advance Payment Certificate). Seller will remain responsible for the
Forms W-2 for 2001 and all other required reporting obligations for those
employees of Seller who are not Transferred Employees.  (ii) On and after the
Closing Date, Seller will make available to Purchaser all current Forms W-4 and
Forms W-5 that were provided to Seller by the Transferred Employees and any
other wage and payroll tax payment and withholdings records, reports and other
data as may be reasonably necessary to enable Purchaser to furnish Forms W-2 to
the Transferred Employees for 2001, to file Forms 941 for 2001 and to make all
other appropriate reportings and withholdings related to wages paid to the
Transferred Employees. Immediately upon receipt of notice of the hire of each
Transferred Employee, Purchaser will transfer to Seller custody of the current
Form W-4, and if applicable, Form W-5, that was provided to Seller by such
Transferred Employee.


        (b)      Klement. Seller will make available to Purchaser the services
of Gary Klement to assist Purchaser in connection with Purchaser’s closing of
the books of the Business for the month of June 2001. Such services will be
provided on a reasonable, part-time basis during the month of July 2001. Seller
shall provide such services free from any charge for the service of Klement, but
Purchaser shall reimburse Seller for any out-of-pocket costs incurred in
connection with providing such services.

        (c)      Test Equipment. Seller shall continue to provide such engineers
and technicians as may be reasonably necessary to complete the ongoing
installation of certain testing equipment and software at the Carson City
facility of the Business. Purchaser shall pay Seller for any such services
provided after Closing under this clause an amount equal to (i) Seller’s actual
costs for such personnel and services plus (ii) any out-of-pocket expenses,
including reasonable travel and lodging expenses incurred in performing such
services, consistent with Seller’s travel expense policy and subject to Seller
providing Purchaser with documentation supporting such expenses.

        (d)      IT. Maxwell and Seller shall cooperate with Purchaser in
connection with the termination of all information technology interfaces between
Maxwell or Seller and the Business. Purchaser shall have the right to continue
to use the T-1 line service which prior to the Closing Maxwell has provided or
made available to the Business for a period of up to 60 days, or such longer
period as the parties may agree upon; in connection therewith, Purchaser shall
pay or reimburse Maxwell for all out-of-pocket costs incurred in connection with
this service and Maxwell and Purchaser shall cooperate and use their reasonable
commercial efforts to effectuate appropriate procedures to protect each other’s
confidential information to the extent practicable. In addition, subject to the
foregoing, Maxwell shall discontinue and terminate as soon as practicable after
Closing any links to the Business which are contained on its Website.

    8.12     Consents and Best Efforts.

        (a)      As soon as practicable, Purchaser and Seller, as applicable,
will commence all reasonable action required hereunder to obtain all consents,
approvals and agreements of, and to give all notices and make all filings with,
any Person as may be necessary to authorize, approve or permit the full and
complete sale, conveyance, assignment or transfer of the Purchased Assets, free
of Encumbrances, including but not limited to approval from customers of the
Business for the transfer of the Assumed Contracts. Purchaser and Maxwell or
Seller agree to use commercially reasonable best efforts to satisfy all
conditions precedent to their respective obligations to consummate the
transactions contemplated by this Agreement.

        (b)      Maxwell and Seller shall not, nor shall they authorize any of
their Representatives, directly or indirectly, (i) to solicit, initiate or
encourage the submission of any proposal by any Person with respect to, or which
includes, a purchase of all or any significant portion of the assets of the
Business, or any other transaction that would involve a change of ownership or
control of any of the Purchased Assets (“Acquisition Proposal”), (ii) to
participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, or take any action to facilitate any
inquiries or the making of any proposal that constitutes, or may reasonably be
expected to lead to, any Acquisition Proposal. Notwithstanding the foregoing,
Maxwell shall promptly notify Purchaser orally and in writing of (x) the receipt
by Maxwell or Seller or any of their Representatives after the date hereof of
any Acquisition Proposal, (y) the material terms and conditions thereof and (z)
the identity of the Person(s) who has made the Acquisition Proposal.

    8.13      SEC Financials.  Maxwell and Seller acknowledge that WGT is
required under Governmental Requirements to prepare or have prepared and report,
certain financial statements for the Business which include (i) an audited
balance sheet and audited statements of income and cash flow of the Business in
accordance with GAAP for the Seller’s most recent fiscal year; (ii) an unaudited
balance sheet and unaudited statements of income and cash flows of the Business
for the Seller’s fiscal quarters ending March 31, 2001 and April 1, 2000,
respectively; and (iii) unaudited proforma financial information for the
Business including a proforma balance sheet and a proforma statement of income
for the most recent fiscal year end and for the fiscal quarter ending March 31,
2001 (collectively, “Audited Financials”) as soon as possible for purposes of a
proposed registration statement to be filed by WGT, or, in any event, within
five (5) days after the Closing Date.

        With respect to the foregoing Maxwell, Seller and WGT agree as follows:

        (a) Maxwell and Seller will assist and cooperate, and cause its
accountants to cooperate, with WGT in connection with the WGT’s efforts to
prepare, complete and file the Audited Financials in a timely manner, pursuant
to all Governmental Requirements. In that regard, Maxwell and Seller will make
available to WGT and its Representatives at all reasonable times all financial
and other books and records of Seller, and cause its accountants to make
available all of their work papers, which are relevant, necessary or advisable
in order for WGT to complete and file the Audited Financials.

        (b) WGT shall pay or reimburse Seller for all direct, out-of-pocket
costs and expenses incurred by Maxwell and Seller or their Representatives in
assisting and cooperating with WGT as provided for in Paragraph (a) hereof.
Maxwell and Seller shall not pay, reimburse or otherwise be responsible for any
costs and expenses of any kind whatsoever that may be incurred by WGT or its
Representatives in connection with their completion of the Audited Financials.

    8.14     Cooperation Regarding Insurance Coverage. Maxwell agrees to provide
such information as Purchaser may reasonably request and otherwise provide
reasonable cooperation to Purchaser in connection with Purchaser’s application
for a medical products liability insurance policy that will provide coverage for
pre-Closing prior acts.

9.     SURVIVAL AND INDEMNIFICATION

    9.1      Survival of Representations, Warranties, Covenants and Indemnities.
The representations and warranties of the parties to this Agreement shall
survive the Closing until December 31, 2002, at which time they shall terminate,
except that (a) the representations and warranties set forth in Section 4.5
shall survive the Closing until all applicable statutes of limitation, as
extended, shall have expired; (b) the representations and warranties set forth
in Section 4.18 shall survive the Closing for a period of five (5) years after
the Closing Date; (c) there shall be no time limitation on the representations
and warranties set forth in Sections 4.2 and 4.7(b); and (d) any claims made
prior to the expiration of the applicable survival period with respect to any
Loss arising out of any breach of any representation and warranty by any party,
shall survive until the liability shall be finally determined. The covenants of
the parties to this Agreement, including but not limited to the covenants and
indemnities set forth in this Article 9 of this Agreement, shall survive the
Closing until they have been fully satisfied or otherwise discharged.

    9.2     Definitions. For purposes of this Article 9:

        “Loss” and “Losses” means any and all losses, damages, liabilities,
payments, costs and obligations, and all expenses related thereto. Losses shall
include any reasonable legal fees and costs incurred by any of the Indemnified
Persons subsequent to the Closing in defense of or in connection with any
alleged or asserted liability, payment or obligation, whether or not any
liability or payment, obligation or judgment is ultimately imposed against the
Indemnified Persons and whether or not the Indemnified Persons are made or
become parties to any such action.

        “Indemnified Person” means any person entitled to be indemnified under
this Article 9.

        “Indemnifying Person” means any person obligated to indemnify another
person under this Article 9.

        “Purchaser's Indemnified Persons” means the Purchaser, their directors,
officers, employees, stockholders and agents.

        “Seller's Indemnified Persons” means Maxwell, Seller, their directors,
officers, employees, stockholders and agents.

        “Third Party Action” means any written assertion of a claim, or the
commencement of any action, suit, or proceeding, by a third party as to which
any person believes it may be an Indemnified Person hereunder.

    9.3     Indemnification by Seller and Maxwell.

        (a) Subject to the terms and conditions of this Article 9, Seller and
Maxwell hereby agree, jointly and severally, to defend, indemnify and hold
harmless Purchaser’s Indemnified Persons from and against all Losses directly or
indirectly incurred by or sought to be imposed upon any of them:

 (i) resulting from or arising out of any breach of any of the representations
or warranties (other than those in Sections 4.2, 4.5, 4.7(b) and 4.18) made by
Seller or Maxwell in or pursuant to this Agreement or in any agreement, document
or instrument executed and delivered pursuant hereto or in connection with the
Closing;  (ii) resulting from or arising out of any breach of any of the
representations or warranties made by Seller or Maxwell pursuant to Section 4.2
or 4.7(b);  (iii) resulting from or arising out of any breach of any covenant or
agreement made by Seller in or pursuant to this Agreement;  (iv) in respect of
any Retained Liability or any liability or obligation of Seller not included in
the Assumed Liabilities;  (v) resulting from or arising out of the conduct of
the Business (including but not limited to the manufacture of any product) at
any time prior to the Effective Time including, but not limited to, any
Proceeding against the Seller or Maxwell and any litigation or similar matter
arising out of such conduct, whether or not described or required to be
described on Schedule 4.15 (except for any Assumed Liabilities expressly assumed
by Purchaser in this Agreement).  (vi) resulting from or arising out of a breach
of any representation warranty made by Seller or Maxwell in or pursuant to
Section 4.5 or out of any liability, payment or obligation in respect of any
Taxes owing by Seller or Maxwell of any kind or description (including interest
and penalties with respect thereto) for all the Pre-Closing Tax Periods unless
included in the Assumed Operating Liabilities;  (vii) resulting from or arising
out of a breach of any representation or warranty made by Seller or Maxwell in
or pursuant to Section 4.18 or resulting from or arising out of any
Environmental Claim or any violation of any Environmental Laws which occurred or
relate to time periods or events on or prior to the Closing Date, which
violation does not otherwise relate to a Retained Liability under Section 2.4
and as to which indemnification may be sought under item (iv) of this paragraph
(a);  (viii) resulting from or arising out of any Employee Benefit Plan except
for any Assumed Liabilities; and  (ix) resulting from or arising out of Seller's
failure to comply with bulk sales laws notwithstanding Purchaser’s waiver of
Seller’s compliance therewith pursuant to this Agreement.

        (b)     The right to indemnification under paragraph (a) of this Section
9.3 is subject to the following limitations:

 (i) Seller and Maxwell shall have no liability under paragraph (a) unless one
or more of the Purchaser’s Indemnified Persons gives an Indemnification Notice
to Seller asserting a claim for Losses before the expiration of the applicable
period set forth below:


  (A)for claims under clause(s) (i) and (ix) of paragraph (a) above, the period
until December 31, 2002;   (B)for claims under clause (vii) of paragraph (a)
above a period of five (5) years after the Closing Date;   (C)for claims under
clause(s) (iii), (iv), (v), (vi) and (viii) of paragraph (a) above, for so long
as any claim may be made in respect of such matters under any applicable statute
of limitations; and   (D)for claims for fraud or under clause (ii) of paragraph
(a) above, without limitation as to time.

 (ii) Indemnification for claims under clauses (i) and (ix) of Section 9.3(a)
above and for claims relating to AOL-Type Retained Liabilities under clause (iv)
of Section 9.3(a) above, but not for claims for fraud or under clauses (ii),
(iii), (v), (vi), (vii) and (viii) of Section 9.3(a) or, except for Retained
Liabilities of the type identified on Schedule 9.3(b) (“AOL-Type Retained
Liabilities”), under clause (iv) of Section 9.3(a), (A) shall be payable by the
Seller and Maxwell hereunder only if and to the extent that the aggregate amount
of all Losses hereunder by the Purchaser’s Indemnified Persons shall exceed
$250,000 (the “Basket”), whereupon Seller and Maxwell shall be responsible for
paying all such amounts in excess of the Basket and (B) shall not exceed
$49,026,000 in the aggregate.  (iii) The limitations on the period of survival
in this Section 9.3 shall not apply to any covenant or undertaking contained in
this Agreement (or in any agreement or instrument delivered pursuant hereto)
which is to be performed following the Closing.

9.4     Indemnification by Purchaser and WGT.

        (a)      Subject to the terms and conditions of this Article 9, from and
after the Closing Date, Purchaser and WGT hereby agree, jointly and severally,
to indemnify and hold harmless Seller’s Indemnified Persons from any and all
Losses directly or indirectly incurred by or sought to be imposed upon them;

  (i) resulting from or arising out of any breach of any of the representations
or warranties made by Purchaser, in or pursuant to this Agreement or in any
agreement, document or instrument executed and delivered pursuant hereto or in
connection with the Closing; or   (ii) resulting from or arising out of any
breach of any covenant or agreement made by Purchaser in or pursuant to this
Agreement including but not limited to any failure to pay or otherwise discharge
any of the Assumed Liabilities.

        (b)      The right to indemnification under paragraph (a) above is
subject to the limitation that Purchaser shall have no liability under paragraph
(a) unless a Seller’s Indemnified Person gives written notice to Purchaser
asserting a claim for Losses, including reasonably detailed facts and
circumstances pertaining thereto, before December 31, 2002, provided that with
respect to a claim for Losses relating to a breach of the representations in
Section 5.2, there shall be no time limit for the assertion of such a claim.
Indemnification for claims under paragraph (a) (other than claims relating to
any Assumed Liability) shall be payable by Purchaser only if and to the extent
that the aggregate amount of all Losses hereunder by the Seller’s Indemnified
Persons shall exceed the Basket, whereupon Purchaser shall be responsible for
paying all such amounts in excess of the Basket for indemnification.

        (c)      The limitations on the period of survival in this Section 9.4
shall not apply to any covenant or undertaking contained in this Agreement (or
in any agreement or instrument delivered pursuant hereto) which is to be
performed following the Closing.

    9.5     Notice of Indemnification Claims.

        (a)      If (i) a Third Party Claim is made against any Indemnified
Person that is subject to a right of indemnification under this Article 9 or
(ii) any party hereto becomes aware of facts or circumstances establishing that
such party has experienced or incurred Losses or will experience or incur Losses
subject to indemnification under this Article 9, then such Indemnified Person
shall give to the Indemnifying Person notice of such claim (“Indemnification
Notice”) as soon as reasonably practicable but in no event more than thirty (30)
days after the Indemnified Person has received notice of or obtains actual
knowledge of such claims (provided that failure to give such notice shall not
limit the Indemnifying Person’s indemnification obligation hereunder except to
the extent that the delay in giving, or failure to give, the notice adversely
affects the Indemnifying Person’s ability to defend against the claim). To the
extent practicable, the Indemnification Notice will describe with reasonable
specificity (A) the nature of and the basis for the indemnification claim,
including any relevant supporting documentation, and (B) an estimate of all
Losses associated therewith. If the Indemnifying Party does a not object within
thirty (30) days after receipt of the Indemnification Notice, the
indemnification claims described in the Indemnification Notice shall be deemed
final and binding upon the Indemnifying Person (hereinafter, “Permitted
Indemnification Claim”). If the Indemnifying Person contests the propriety of an
indemnification claim described in any Indemnification Notice and/or the amount
of Losses associated with such claim, then the Indemnifying Person shall deliver
to the Indemnified Person a written notice detailing with reasonable specificity
all specific objections that the Indemnified Person has with respect to the
indemnification claims contained in the Indemnification Notice (“Indemnification
Objection Notice”). If the Indemnifying Person and the Indemnified Person are
unable to resolve the disputed matters described in the Indemnification
Objection Notice within fifteen (15) business days after the date the
Indemnifying Person received the Indemnification Objection Notice, the disputed
matters will be subject to the dispute resolution procedures set forth in
Section 9.9 hereof. Any undisputed indemnification claims contained in any
Indemnification Notice shall be deemed to be final and binding upon the
Indemnifying Persons and shall constitute a Permitted Indemnification Claim. If
the determination of the disputed matters pursuant to Section 9.9 results in all
or any portion of an indemnification claim properly being subject to
indemnification pursuant to this Article 9, such claim or portion thereof shall
be final and binding upon the Indemnifying Person and shall constitute a
Permitted Indemnification Claim.

        (b)     Defense of Third Party Actions:

 (i) Upon receipt of a notice of a Third Party Action subject to an
Indemnification Notice under this Section 9.5, the Indemnifying Person shall
have the right, at its option and at its own expense, to participate in and be
present at the defense of such Third Party Action, but not to control the
defense, negotiation or settlement thereof, which control shall remain with the
Indemnified Person, unless the Indemnifying Person makes the election provided
in paragraph (ii) below.  (ii) By written notice within 45 days after receipt of
a notice of a Third Party Action, an Indemnifying Person may elect to assume
control of the defense, negotiation and settlement thereof, with counsel
reasonably satisfactory to the Indemnified Person; provided, however, that its
right to assume such control shall be subject to the Indemnifying Person
agreeing in writing (A) to promptly indemnify the Indemnified Person for its
expenses to date, (B) that any Losses arising out of the Third Party Action
constitute a Permitted Indemnification Claim and (C) to hold the Indemnified
Person harmless from and against any and all Losses caused by or arising out of
any settlement of the Third Party Action approved by the Indemnifying Person or
any judgment in connection with that Third Party Action. The Indemnifying Person
shall not in the defense of the Third Party Action enter into any settlement
which does not include as a term thereof the giving by the third party claimant
of an unconditional release of the Indemnified Person, or consent to entry of
any judgment except with the consent of the Indemnified Person.  (iii) Upon
assumption of control of the defense of a Third Party Action under paragraph
(ii) above, the Indemnifying Person will not be liable to the Indemnified Person
hereunder for any legal or other expenses subsequently incurred in connection
with the defense of the Third Party Action, other than reasonable expenses of
investigation.  (iv) If the Indemnifying Person does not elect to control the
defense of a Third Party Action under paragraph (ii), the Indemnifying Person
shall promptly reimburse the Indemnified Person for expenses incurred by the
Indemnified Person in connection with defense of such Third Party Action, as and
when the same shall be incurred by the Indemnified Person.  (v) Any person who
has not assumed control of the defense of any Third Party Action shall have the
duty to cooperate with the party which assumed such defense.

    9.6     Miscellaneous.

        (a)      Purchaser’s Indemnified Persons shall be entitled to
indemnification under Section 9.3(a) and Seller’s Indemnified Persons shall be
entitled to indemnification under Section 9.4(a), regardless of whether the
matter giving rise to the applicable liability, payment, obligation or expense
may have been previously disclosed to any such person.

        (b)      If any Loss is recoverable under more than one provision this
Article 9, the Indemnified Person shall be entitled to assert a claim for such
Loss until the expiration of the longest period of time within which to assert a
claim for Loss under any of the provisions which are applicable.

        (c)      To the extent that more than one representation and warranty
contained in this Agreement requires the same disclosure, the appearance of such
disclosure on any single Schedule shall serve as disclosure for all of the
representations and warranties to which such disclosure applies so long as the
matter is disclosed on each applicable Schedule in sufficient detail so as to
make it apparent to Purchaser that such disclosure is relevant to the applicable
representation and warranty. Notwithstanding the foregoing, Seller agrees that
it shall use all reasonable efforts to reference each disclosure on each
Schedule to which it applies.

        (d)      The obligations of the Indemnifying Parties shall continue with
respect to any claims for Damages asserted by any Indemnitee prior to the last
date upon which such Indemnitee may assert such claims until resolution thereof.

        (e)      Purchaser shall undertake commercially reasonable efforts to
mitigate all Losses incurred hereunder until such time as any claim for Losses
hereunder is finally and fully resolved, including the time during which Seller
may be pursuing claims with respect to such Losses under and with respect to any
policy or policies of insurance maintained by Seller prior to the Closing Date.
In addition, if and to the extent that such Losses are or may be covered by any
such policy or policies of insurance maintained by Seller prior to the Closing
Date, Purchaser shall provide reasonable and commercially practical cooperation
and assistance to Seller in conjunction with its efforts to make any and all
claims under and with respect to such insurance policies, and any proceeds of
such insurance policies which actually are paid or become payable to Purchaser
shall be applied to offset any Losses which otherwise would be paid or become
payable by Seller hereunder, provided that the prosecution or resolution of any
claims under or with respect to such insurance policies shall not abate, impair,
or delay Purchaser’s’ ability to pursue its rights under this Article 9.

    9.7      Payment of Indemnification; Attorneys Fees. Permitted
Indemnification Claims under this Article 9 shall be paid or otherwise satisfied
by Indemnifying Persons within 30 days after notice thereof is given by the
Indemnified Person. If an Indemnified Person is required to initiate arbitration
under Section 9.9(c) or legal action against an Indemnifying Person to enforce
any arbitration award under Section 9.9 or Purchaser’s rights under Section
8.10, it shall be entitled to recover from the Indemnifying Person all legal
fees and expenses incurred by such Indemnified Person if it is successful in
such arbitration or action.

    9.8      Exclusivity. The parties agree that, except in the case of fraud or
for a breach of Section 8.10, their sole and exclusive remedy for, under or in
connection with this Agreement, including, but not limited to, any violations or
any breach of this Agreement, shall be a claim under and in accordance with the
provisions of this Article 9.

    9.9     Dispute Resolution.

        (a)      Negotiated Resolution. If any dispute arises (i) out of or
relating to, this Agreement or any alleged breach thereof, or (ii) with respect
to any of the transactions or events contemplated hereby (“Dispute”), the party
desiring to resolve such Dispute shall deliver a written notice describing such
Dispute with reasonable specificity to the other parties (“Dispute Notice”). If
any party delivers a Dispute Notice pursuant to this Section 9.9, or if any
Indemnifying Person delivers to any Indemnitee an Indemnification Objection
Notice pursuant to Section 9.5(a), the parties involved in the Dispute shall
meet at least twice within the thirty (30) day period commencing with the date
of the Dispute Notice or the Indemnification Objection Notice (as the case may
be) and in good faith shall attempt to resolve such Dispute or the rejected
indemnification claim (“Rejected Claim”), as the case may be.

        (b)      Mediation. If any Dispute or Rejected Claim is not resolved or
settled by the parties as a result of negotiation pursuant to Section 9.9(a)
above, the parties shall submit the Dispute or Rejected Claim to non-binding
mediation before a retired judge of a federal District Court or the New York
State Supreme Court, or some similarly qualified, mutually agreeable individual.
The parties shall bear the costs of such mediation equally.

        (c)      Arbitration. If the Dispute or Rejected Claim is not resolved
by mediation pursuant to Section 9.9(b) above, or if the parties fail to agree
upon a mediator, within ninety (90) days after the Dispute Notice or
Indemnification Objection Notice (as the case may be), the Dispute or Rejected
Claim shall be settled by arbitration conducted in New York State which shall be
in accordance with the rules and procedures of JAMS/Endispute then in effect
with respect to commercial disputes. The arbitration of such issues, including
the determination of any amount of damages suffered by any party hereto by
reason of the acts or omissions of any party, shall be final and binding upon
all parties. Notwithstanding the foregoing, the arbitrator shall not be
authorized to award punitive damages with respect to any such claim or
controversy, nor shall any party seek punitive damages relating to any matter
under, arising out of or relating to this Agreement in any other forum. Except
as otherwise set forth in the Agreement, the cost of any arbitration hereunder,
including the cost of the record or transcripts thereof, if any, administrative
fees, and all other fees involved including reasonable attorneys’ fees incurred
by the party determined by the arbitrator to be the prevailing party, shall be
paid by the party determined by the arbitrator not to be the prevailing party,
or otherwise allocated in an equitable manner as determined by the arbitrator.

        (d)      Injunctive Relief. The provisions of this Section 9.9 shall not
preclude Purchaser from seeking an injunction or other equitable relief to
enforce the provisions of Section 8.10 of this Agreement.

10.     TERMINATION

    10.1     Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by mutual written consent of Seller and
Purchaser.

    10.2     Termination by either Seller or Purchaser. This Agreement may be
terminated by Seller or Purchaser if:

        (a)      The Closing is not consummated on or before June 30, 2001, or
such later date as shall have been approved by Seller and Purchaser (the
“Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 10.2(a) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before the Termination
Date.

        (b)      A court of competent jurisdiction or Governmental Authority
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling the parties shall use their commercially reasonable
efforts to lift), in each case permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such order,
decree, ruling or other action shall have become final and nonappealable.

    10.3      Effect of Termination. In the event of the termination of this
Agreement under this Article 10, this Agreement shall become void and have no
effect, without any liability on the part of Purchaser or Seller (or their
respective Representatives) to the other party except (i) as provided in
Sections 6.3 and 8.7 and (ii) as provided in Article 9, to the extent that such
termination results from the willful breach by any party hereto of any material
representation, warranty, covenant or agreement hereunder.

11.     GENERAL PROVISIONS

        11.1      Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered (a) when delivered in person, by
recognized overnight courier or transmitted by facsimile or telecopier, or (b)
five (5) days after it has been sent by air mail, as follows:

  A.SELLER OR MAXWELL:
   Maxwell Technologies, Inc.
9244 Balboa Avenue
San Diego, California 92123
Attention: Donald M. Roberts, General Counsel
Fax No.: 858-277-6754

  B.WGT OR PURCHASER:    Wilson Greatbatch Technologies, Inc.
9,645 Wehrle Drive
Clarence, New York 14031
Attention: Edward F. Voboril, CEO
Fax No.: 716-759-5672

   with a copy to:

   Hodgson Russ LLP
One M & T Plaza, Suite 2000
Buffalo, New York 14203
Attn: Robert B. Fleming, Jr., Esq.
Fax No.: 716-849-0349

Any party may from time to time designate by written notice pursuant to this
Section 11.1 any other address or party to which such notice or communication or
copies thereof shall be sent.

        11.2      Assignment. Purchaser may assign its right to purchase the
Purchased Assets to an Affiliate of Purchaser, provided that, notwithstanding
any such assignment, Purchaser shall remain primarily liable for all of its
obligations under this Agreement. Except as provided in the preceding sentence,
no party shall assign this Agreement or any rights, interests or obligations
hereunder, or delegate performance of any of its obligations hereunder, without
the prior written consent of the other party.

        11.3      Waiver, Amendment, etc. This Agreement may not be amended or
supplemented, and no waivers of or consents to departures from the provisions
hereof shall be effective, unless set forth in a writing signed by, and
delivered to, both parties. No failure to delay of a party in exercising any
power or right under this Agreement will operate as a waiver thereof, nor will
any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the existence of any other right or power.

        11.4      Binding Agreement; No Third Party Beneficiaries. This
Agreement will be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. Nothing expressed or implied herein is
intended or will be construed to confer upon or to give any other Person any
rights or remedies by virtue hereof.

        11.5      Severability. The invalidity or unenforceability of any
provision hereof in any jurisdiction will not affect the validity or
enforceability of the remainder hereof in that jurisdiction or the validity or
enforceability of this Agreement, including that provision in any other
jurisdiction. To the extent permitted by applicable law, each party waives any
provision of applicable law that renders any provision hereof prohibited or
unenforceable in any respect. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than avoided, if
possible, in order to achieve the intent of the parties to the extent possible.

        11.6      Counterparts; Facsimile. This Agreement may be executed by
facsimile signature transaction and in one or more counterparts each of which
when so executed and delivered will be deemed an original but all of which will
constitute one and the same Agreement.

        11.7      Headings. The headings used in this Agreement are for
reference purposes only and shall not be given substantive effect.

        11.8      Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of New York without reference to its
principles of conflicts of laws.

        11.9      Entire Agreement. This Agreement, the Schedules, the Exhibits
hereto and the Additional Agreements, together with the Confidentiality
Agreement, constitute the entire agreement and understanding of the parties in
respect of any subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

        11.10      Representation by Counsel; Interpretation. Each of Maxwell
and Seller, and WGT and Purchaser, acknowledges that it has been represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and any such right is expressly waived.
The provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of Maxwell, Seller, WGT and Purchaser.

[SIGNATURE PAGE FOLLOWS]

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

 WILSON GREATBATCH TECHNOLOGIES, INC.

 By:/s/ Peter Samek, Vice President of Corporate Development
                                                                     (Title)  GB
ACQUISITION CO., INC.

 By:/s/Peter Samek, Vice President of Corporate Development
                                                                     (Title)
 MAXWELL TECHNOLOGIES, INC.

 By:/s/Carlton Eibl, Chief Executive Officer          
                                                                     (Title)
 MAXWELL ELECTRONIC COMPONENTS GROUP, INC.

 By:/s/Carlton Eibl, Chief Executive Officer          
                                                                     (Title)

INDEX OF SCHEDULES AND EXHIBITS

SCHEDULES:

Schedule 1.1(A)Contracts which are Retained Liabilities Schedule 1.1(B) Assumed
Operating Liabilities Schedule 2.2(b) Estimated AOL Statement Schedule 2.5 Form
of Purchase Price Allocation Schedule 4.3 Seller Violations and Conflicts;
Consents Schedule 4.4 Corporate Records Schedule 4.5(a) Tax Matters Schedule
4.5(b) Tax Jurisdictions Schedule 4.6 Real Property Matters Schedule 4.6(e) Real
Property Repairs Schedule 4.7 Exceptions to Title Schedule 4.8 Intellectual
Property Matters Schedule 4.9(a) Certified Financial Statements Schedule 4.9(b)
Accounts Receivable Exceptions Schedule 4.9(c) Inventory Exceptions Schedule
4.10 Employee Benefit Plans Schedule 4.11(a) List of Certain Employees and
Contracts Schedule 4.11(b) Immigration Matters Schedule 4.11(c) Terminated
Employees Schedule 4.12 Insurance Schedule 4.13(a) Material Contracts Schedule
4.15 Litigation Schedule 4.16 Noncompliance with Law Schedule 4.17(a) Lists of
Permits, Licenses and Authorizations Schedule 4.17(b) Permits, Licenses, Etc.
Lacking Schedule 4.18(a) Notice of Failure to Comply with Environmental Laws
Schedule 4.18(b) Disposal of Hazardous Materials Schedule 4.18(c) List of
Hazardous Waste Disposal Facilities and Transporters Schedule 4.18(d)
Underground Storage Tanks Schedule 4.19 Product Warranties Schedule 4.20
Customers Schedule 5.3 Purchaser Violations and Conflicts; Consents Schedule 8.4
Permitted Pre-Closing Actions of Seller Schedule 8.8(a) Key Employee List
Schedule 9.3(b) AOL-Type Retained Liabilities

EXHIBITS:

Exhibit 2.4Form of Assumption Agreement Exhibit 8.5Forms of Press Release

SCHEDULE 9.3(b)

        "AOL-Type Retained Liabilities" shall mean Retained Liabilities which
meet all of the following tests:

  (1) they were incurred in the ordinary course of operating the Business;   (2)
they are not Indebtedness (except Indebtedness to any trade creditor to the
extent that it is included as a Assumed Operating Liability on the final Closing
Date Statement); and   (3) they do not fall within the types of Retained
Liability included within Paragraphs (b), (c), (f), (h), (i) and (j) of Section
2.4 of the Agreement; provided, however, that so long as the other tests of this
Schedule 9.3(b) are met:

    (x) with respect to a Retained Liability included within Paragraph (c) of
Section 2.4, if any such Retained Liability relates to the Accounts Receivable
it shall be an AOL-Type Retained Liability (it being understood that this does
not make Purchaser obligated to pay Seller if any Accounts Receivable are not
collected); and     (y) with respect to a Retained Liability included within
Paragraph (h) of Section 2.4, if any such Retained Liability does not give rise
to a Proceeding, it shall be an AOL-Type Retained Liability.

  (4) they do not fall within the types of Retained Liabilities included within
Paragraph (g) of Section 2.4 of the Agreement but only to the extent that said
Paragraph (g) relates to a violation of Environmental Laws.